 

Exhibit 10.2

 

 

 

CREDIT AND SECURITY AGREEMENT

 

dated as of April 8, 2015

 

by and among

 

PEOPLESERVE PRS, INC., Borrower

 

and

 

MIDCAP FINANCIAL TRUST,

 

as Administrative Agent and as a Lender,

 

and

 

THE ADDITIONAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

[tlogo_ex10-2.jpg]

 

 

 

 

 

 

tABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS 1       Section 1.1 Certain Defined Terms. 1 Section 1.2
Accounting Terms and Determinations. 21 Section 1.3 Other Definitional and
Interpretive Provisions. 21 Section 1.4 Time is of the Essence. 22       ARTICLE
2 - LOANS 22       Section 2.1 Loans. 22 Section 2.2 Interest, Interest
Calculations and Certain Fees. 24 Section 2.3 Notes. 26 Section 2.4 [Reserved].
27 Section 2.5 [Reserved]. 27 Section 2.6 General Provisions Regarding Payment;
Loan Account. 27 Section 2.7 Maximum Interest. 28 Section 2.8 Taxes; Capital
Adequacy. 28 Section 2.9 [RESERVED] 30 Section 2.10 [RESERVED] 30 Section 2.11
Collections and Lockbox Account. 30 Section 2.12 Termination; Restriction on
Termination. 32       ARTICLE 3 - REPRESENTATIONS AND WARRANTIES 32      
Section 3.1 Existence and Power. 33 Section 3.2 Organization and Governmental
Authorization; No Contravention. 33 Section 3.3 Binding Effect. 33 Section 3.4
Capitalization. 33 Section 3.5 Financial Information. 34 Section 3.6 Litigation.
34 Section 3.7 Ownership of Property. 34 Section 3.8 No Default. 34 Section 3.9
Labor Matters. 34 Section 3.10 Regulated Entities. 35 Section 3.11 Margin
Regulations. 35 Section 3.12 Compliance With Laws; Anti-Terrorism Laws. 35
Section 3.13 Taxes. 35 Section 3.14 Compliance with ERISA. 36 Section 3.15
Consummation of Operative Documents; Brokers. 36 Section 3.16 Related
Transactions. 37 Section 3.17 Material Contracts. 37 Section 3.18 Compliance
with Environmental Requirements; No Hazardous Materials. 37 Section 3.19
Intellectual Property. 38 Section 3.20 Solvency. 39 Section 3.21 Full
Disclosure. 39 Section 3.22 Interest Rate. 39

 

i

 

 

Table of Contents

(continued)

 

    Page       Section 3.23 Subsidiaries. 39 Section 3.24 Representations and
Warranties Incorporated from Operative Documents. 39       ARTICLE 4 -
AFFIRMATIVE COVENANTS 40       Section 4.1 Financial Statements and Other
Reports. 40 Section 4.2 Payment and Performance of Obligations. 41 Section 4.3
Maintenance of Existence. 41 Section 4.4 Maintenance of Property; Insurance. 41
Section 4.5 Compliance with Laws and Material Contracts. 42 Section 4.6
Inspection of Property, Books and Records. 43 Section 4.7 Use of Proceeds. 43
Section 4.8 Estoppel Certificates. 43 Section 4.9 Notices of Litigation and
Defaults. 44 Section 4.10 Hazardous Materials; Remediation. 44 Section 4.11
Further Assurances. 45 Section 4.12 [Reserved]. 46 Section 4.13 Power of
Attorney. 46 Section 4.14 Borrowing Base Collateral Administration. 46 Section
4.15 Maintenance of Management. 47 Section 4.16 [Reserved]. 47 Section 4.17
[Reserved]. 47       ARTICLE 5 - NEGATIVE COVENANTS 47       Section 5.1 Debt;
Contingent Obligations. 47 Section 5.2 Liens. 47 Section 5.3 Restricted
Distributions. 47 Section 5.4 Restrictive Agreements. 48 Section 5.5 Payments
and Modifications of Subordinated Debt. 48 Section 5.6 Consolidations, Mergers
and Sales of Assets; Change in Control. 48 Section 5.7 Purchase of Assets,
Investments. 48 Section 5.8 Transactions with Affiliates. 49 Section 5.9
Modification of Organizational Documents. 49 Section 5.10 Modification of
Certain Agreements. 49 Section 5.11 Conduct of Business. 49 Section 5.12 Lease
Payments. 50 Section 5.13 Limitation on Sale and Leaseback Transactions. 50
Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts. 50 Section 5.15 Compliance with Anti-Terrorism Laws. 50 Section 5.16
Agreements Regarding Receivables. 51       ARTICLE 6 - FINANCIAL COVENANTS 51  
    Section 6.1 Additional Defined Terms. 51 Section 6.2 Fixed Charge Coverage
Ratio. 52

 

ii

 

 

 

Table of Contents

(continued)

 

    Page       Section 6.3 Minimum Liquidity. 52 Section 6.4 Minimum Adjusted
EBITDA. 52 Section 6.5 Evidence of Compliance. 52       ARTICLE 7 - CONDITIONS
53       Section 7.1 Conditions to Closing. 53 Section 7.2 Conditions to Each
Loan. 53 Section 7.3 Searches. 54 Section 7.4 Post-Closing Requirements. 54    
  ARTICLE 8 - [RESERVED] 55       ARTICLE 9 - SECURITY AGREEMENT 55      
Section 9.1 Generally. 55 Section 9.2 Representations and Warranties and
Covenants Relating to Collateral. 55       ARTICLE 10 - EVENTS OF DEFAULT 58    
  Section 10.1 Events of Default. 58 Section 10.2 Acceleration and Suspension or
Termination of Revolving Loan Commitment. 61 Section 10.3 UCC Remedies. 62
Section 10.4 [Reserved] 63 Section 10.5 Default Rate of Interest. 64 Section
10.6 Setoff Rights. 64 Section 10.7 Application of Proceeds. 64 Section 10.8
Waivers. 65 Section 10.9 Injunctive Relief. 67 Section 10.10 Marshalling;
Payments Set Aside. 67       ARTICLE 11 - AGENT 67       Section 11.1
Appointment and Authorization. 67 Section 11.2 Agent and Affiliates. 68 Section
11.3 Action by Agent. 68 Section 11.4 Consultation with Experts. 68 Section 11.5
Liability of Agent. 68 Section 11.6 Indemnification. 69 Section 11.7 Right to
Request and Act on Instructions. 69 Section 11.8 Credit Decision. 69 Section
11.9 Collateral Matters. 70 Section 11.10 Agency for Perfection. 70 Section
11.11 Notice of Default. 70 Section 11.12 Assignment by Agent; Resignation of
Agent; Successor Agent. 71 Section 11.13 Payment and Sharing of Payment. 71
Section 11.14 Right to Perform, Preserve and Protect. 74 Section 11.15
Additional Titled Agents. 75

 

iii

 

 

 

Table of Contents

(continued)

 

    Page       Section 11.16 Amendments and Waivers. 75 Section 11.17
Assignments and Participations. 76 Section 11.18 Funding and Settlement
Provisions Applicable When Non-Funding Lenders Exist. 79 Section 11.19 Buy-Out
Upon Refinancing. 80 Section 11.20 Definitions. 80       ARTICLE 12 -
MISCELLANEOUS 81       Section 12.1 Survival. 81 Section 12.2 No Waivers. 81
Section 12.3 Notices. 81 Section 12.4 Severability. 82 Section 12.5 Headings. 82
Section 12.6 Confidentiality. 82 Section 12.7 Waiver of Consequential and Other
Damages. 83 Section 12.8 GOVERNING LAW; SUBMISSION TO JURISDICTION. 83 Section
12.9 WAIVER OF JURY TRIAL. 84 Section 12.10 Publication; Advertisement. 84
Section 12.11 Counterparts; Integration. 85 Section 12.12 No Strict
Construction. 85 Section 12.13 Lender Approvals. 85 Section 12.14 Expenses;
Indemnity. 86 Section 12.15 Confession of Judgment. 87 Section 12.16
Reinstatement. 88 Section 12.17 Successors and Assigns. 88 Section 12.18 USA
PATRIOT Act Notification. 88

 

iv

 

  

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of April 8, 2015 by and among PEOPLESERVE PRS, INC., a Massachusetts corporation
(“PRS” or “Borrower”,”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust,
individually as a Lender, and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender.

 

RECITALS

 

Borrower has requested that Lenders make available to Borrower the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrower under the terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Agent agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

Section 1.1           Certain Defined Terms.

 

The following terms have the following meanings:

 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, and (b) without duplication,
any “account” (as defined in the UCC), any accounts receivable (whether in the
form of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance.

 

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

 

 

 

  

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing definition
of control, with respect to PeopleSERVE PRS, Inc. only, Staffing 360 and
Staffing 360 Affiliates shall not be deemed to be Affiliates of PeopleSERVE PRS,
Inc.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

“Applicable Margin” means with respect to Revolving Loans and all other
Obligations four percent (4%).

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

 

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

 

2

 

  

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

“Borrower” mean the entity described in the first paragraph of this Agreement
and its successors and permitted assigns.

 

“Borrowing Base” means:

 

(a)          the product of (i) eighty-five percent (85%) multiplied by (ii) the
aggregate net amount at such time of the Eligible Accounts, less the amount, if
any, of the Dilution Reserve; minus

 

(b)          the amount of any reserves and/or adjustments provided for in this
Agreement.

 

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower, appropriately completed and substantially in the form of
Exhibit C hereto.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

 

“Capital Expenditures” means any expenditure that would be classified as a
capital expenditure on a statement of cash flow of Borrower prepared in
accordance with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert, other than Linda Moraski, shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting stock of Borrower (or other securities convertible into such voting
stock) representing 50% or more of the combined voting power of all voting stock
of Borrower or (b) (i) Linda Moraski ceases to own, directly or indirectly, 51%
of the capital stock of Borrower or (ii) Staffing 360 ceases to own, directly or
indirectly, 49% of the capital stock of Borrower; or (c) the occurrence of any
“Change of Control”, “Change in Control”, or terms of similar import under any
document or instrument governing or relating to Debt of or equity in Borrower.
As used herein, “beneficial ownership” shall have the meaning provided in Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934.

 

“Closing Date” means the date of this Agreement.

 

3

 

  

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means the date that is four (4) years following the
Closing Date.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower and Staffing 360, appropriately completed and substantially
in the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of Borrower (or any other Person, as the
context may require hereunder) in its consolidated financial statements, if any,
if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with Borrower, are treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment that remains outstanding and of any other Obligations; provided,
however, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

 

4

 

  

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and “Credit Parties”
means all such Persons, collectively. Notwithstanding the foregoing, for the
purposes of this definition only, Credit Party excludes the Staffing 360
Affiliates and Staffing 360.

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h)  profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such Person arising out of purchase and
sale contracts, (i) all Debt of others Guaranteed by such Person,
(j) off-balance sheet liabilities and/or Pension Plan or Multiemployer Plan
liabilities of such Person, (k) obligations arising under non-compete
agreements, and (l) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business. Without duplication of any of the foregoing, Debt
of Borrower shall include any and all Loans.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defined Period” has the meaning set forth in Section 6.2.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of Borrower.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, Borrower and each financial institution in
which Borrower maintains a Deposit Account, which agreement provides that
(a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the Borrower, and (b) such financial institution shall agree that it
shall have no Lien on, or right of setoff or recoupment against, such Deposit
Account or the contents thereof, other than in respect of usual and customary
service fees and returned items for which Agent has been given value, in each
such case expressly consented to by Agent, and containing such other terms and
conditions as Agent may require, including as to any such agreement pertaining
to any Lockbox Account, providing that such financial institution shall wire, or
otherwise transfer, in immediately available funds, on a daily basis to the
Payment Account all funds received or deposited into such Lockbox or Lockbox
Account.

 

5

 

  

“Dilution Reserve” means, as of any date of determination, a percentage, based
upon the experience during any prior period selected from time to time by Agent
in its reasonable discretion, that is the result of dividing the Dollar amount
of (a) bad debt write-downs, discounts, advertising allowances, credits, or
other dilutive items with respect to Borrower’s Accounts during such period, by
(b) Borrower’s billings with respect to Accounts during such period.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower arising from the sale of goods or the performance of services,
which was generated in the Ordinary Course of Business, which was generated
originally in the name of a Borrower and not acquired via assignment or
otherwise, and which Agent, in its good faith credit judgment and discretion,
deems to be an Eligible Account. The net amount of an Eligible Account at any
time shall be the face amount of such Eligible Account as originally billed
minus all cash collections and other proceeds of such Account received from or
on behalf of the Account Debtor thereunder as of such date and any and all
returns, rebates, discounts (which may, at Agent’s option, be calculated on
shortest terms), credits, allowances or excise taxes of any nature at any time
issued, owing, claimed by Account Debtors, granted, outstanding or payable in
connection with such Accounts at such time. Without limiting the generality of
the foregoing, no Account shall be an Eligible Account if:

 

(a)          the Account remains unpaid more than one hundred and twenty (120)
days past the claim or invoice date (but in no event more than one hundred and
fifty (150) days after the applicable goods or services have been rendered or
delivered) (provided, however, that with respect to the Commonwealth of
Massachusetts, the Massachusetts Bay Transportation Authority and their
respective departments and divisions that by law share their full faith and
credit, compliance with this clause shall be determined based on the Accounts of
those respective departments and divisions);

 

(b)          the Account is subject to any defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment of any kind (but only to the extent of such defense, set-off,
recoupment, counterclaim, deduction, discount, credit, chargeback, freight
claim, allowance, or adjustment), or the Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;

 

(c)          if the Account arises from the sale of goods, any part of any goods
the sale of which has given rise to the Account has been returned, rejected,
lost, or damaged (but only to the extent that such goods have been so returned,
rejected, lost or damaged);

 

(d)          if the Account arises from the sale of goods, the sale was not an
absolute, bona fide sale, or the sale was made on consignment or on approval or
on a sale-or-return or bill-and-hold or progress billing basis, or the sale was
made subject to any other repurchase or return agreement, or the goods have not
been shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

 

6

 

  

(e)          if the Account arises from the performance of services, the
services have not actually been performed or the services were undertaken in
violation of any Law or the Account represents a progress billing for which
services have not been fully and completely rendered;

 

(f)           the Account is subject to a Lien other than a Permitted Lien, or
Agent does not have a first priority, perfected Lien on such Account;

 

(g)          the Account is evidenced by Chattel Paper or an Instrument of any
kind, or has been reduced to judgment, unless such Chattel Paper or Instrument
has been delivered to Agent;

 

(h)          the Account Debtor is an Affiliate or Subsidiary of a Credit Party,
Staffing 360 Affiliates, or Staffing 360 or if the Account Debtor holds any Debt
of a Credit Party, Staffing 360 Affiliates, or Staffing 360;

 

(i)           more than fifty percent (50%) of the aggregate balance of all
Accounts owing from the Account Debtor obligated on the Account are ineligible
under subclause (a) above (in which case all Accounts from such Account Debtor
shall be ineligible), ;

 

(j)           without limiting the provisions of clause (i) above, fifty percent
(50%) or more of the aggregate unpaid Accounts from the Account Debtor obligated
on the Account are not deemed Eligible Accounts under this Agreement for any
reason;

 

(k)          the total unpaid Accounts of the Account Debtor obligated on the
Account to the Credit Parties and its Subsidiaries, on an aggregate basis,
exceed twenty percent (20%) of the net amount of all Eligible Accounts owing
from all Account Debtors (but only the amount of the Accounts of such Account
Debtor exceeding such twenty percent (20%) limitation shall be considered
ineligible) (provided, however, that with respect to Accounts due from the
Commonwealth of Massachusetts, the Massachusetts Bay Transportation Authority,
and their respective departments and divisions that by law share their full
faith and credit and other Massachusetts Governmental Account Debtors that are
approved by the Agent as in accordance with subclause (n) below (i) compliance
with this clause shall be determined based on the Accounts of those respective
departments and divisions and those respective other Massachusetts Governmental
Account Debtors, each treated as a single Account Debtor, and (ii) the
concentration percentage shall be 35%, not 20%);

 

(l)           any covenant, representation or warranty contained in the
Financing Documents with respect to such Account has been breached and is
continuing in any respect;

 

(m)         the Account is unbilled or has not been invoiced to the Account
Debtor in accordance with the procedures and requirements of the applicable
Account Debtor;

 

7

 

 

(n)          the Account is an obligation of a Governmental Account Debtor
(other than the Commonwealth of Massachusetts, the Massachusetts Bay
Transportation Authority, their respective departments and divisions that by law
share their full faith and credit and other Massachusetts Governmental Account
Debtors (provided, however, Agent has advised the Borrower that Agent intends to
conduct additional due diligence with respect to Massachusetts Governmental
Account Debtors (to include a review as to whether such Massachusetts
Governmental Account Debtors are obligated under the Uniform Commercial Code
following appropriate notice to remit payment of such Accounts to the Agent, as
secured party of such Massachusetts Governmental Account Debtors’ Accounts, and
not to the Borrower) and that based on that due diligence Agent may limit or
exclude Accounts receivable from Massachusetts Governmental Account Debtors from
Eligible Accounts)) unless Agent has agreed to the contrary in writing and Agent
has received from the Account Debtor the acknowledgement of Agent’s notice of
assignment of such obligation pursuant to this Agreement;

 

(o)          the Account is an obligation of an Account Debtor that has
suspended business, made a general assignment for the benefit of creditors, is
unable to pay its debts as they become due or as to which a petition has been
filed (voluntary or involuntary) under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or the Account is an Account as
to which any facts, events or occurrences exist which could reasonably be
expected to impair the validity, enforceability or collectability of such
Account or reduce the amount payable or delay payment thereunder;

 

(p)         the Account Debtor has its principal place of business or executive
office outside the United States;

 

(q)         the Account is payable in a currency other than United States
dollars;

 

(r)          the Account Debtor is an individual;

 

(s)          the Borrower has not signed and delivered to Agent notices, in the
form requested by Agent, directing the Account Debtors to make payment to the
applicable Lockbox Account;

 

(t)          the Account includes late charges or finance charges (but only such
portion of the Account shall be ineligible);

 

(u)         the Account arises out of the sale of any Inventory upon which any
other Person holds, claims or asserts a Lien; or

 

(v)         the Account or Account Debtor fails to meet such other
specifications and requirements which may from time to time be established by
Agent in its good faith credit judgment and discretion.

 

8

 

  

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to Borrower and relate to
Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

 

“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of Borrower or any
other Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
Borrower or any member of the Controlled Group may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five (5) years, or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Excess Availability” means, at a particular date, an amount equal to the
Revolving Loan Availability minus all amounts due and owing to Borrower’s trade
creditors which are outstanding sixty (60) days or more past their due date.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
any separate fee letter, any subordination or intercreditor agreement pursuant
to which any Debt and/or any Liens securing such Debt is subordinated to all or
any portion of the Obligations and all other documents, instruments and
agreements (other than any Swap Contract) related to the Obligations and
heretofore executed, executed concurrently herewith or executed at any time and
from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

9

 

  

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority.

 

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor” means Staffing 360, the Staffing 360 Affiliates and any Credit Party
that has executed or delivered, or shall in the future execute or deliver, any
Guarantee of any portion of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

 

10

 

  

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.

 

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Environmental Laws.

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.

 

11

 

  

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 1% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the
Interest Period, by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loan(s)” means the Revolving Loans and each and every advance thereunder, or
any combination of the foregoing, as the context may require. All references
herein to the “making” of a Loan or words of similar import shall mean, with
respect to the Loan, the making of any advance in respect of a Loan.

 

“Lockbox” has the meaning set forth in Section 2.11.

 

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

 

“Lockbox Bank” has the meaning set forth in Section 2.11.

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, (a) a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (ii) the rights and remedies of Agent or Lenders under
any Financing Document or the ability of Agent or Lenders to enforce the
Obligations or realize upon the Collateral, or the ability of any Credit Party
to perform any of its obligations under any Financing Document to which it is a
party, (iii) the legality, validity or enforceability of any Financing Document,
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document, (v) the value of any material Collateral; (b) a material
impairment to the likelihood that Eligible Accounts in general will be collected
and paid in the Ordinary Course of Business of Borrower and upon the same
schedule and with the same frequency as Borrower’s recent collections history;
or (c) the imposition of a fine against or the creation of any liability of any
Credit Party to any Governmental Authority in excess of $150,000.

 

12

 

  

“Material Contracts” has the meaning set forth in Section 3.17.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

 

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

 

“Minimum Liquidity” means the sum of Revolving Loan Availability plus cash and
cash equivalents that are (a) owned by any Credit Party, and (b) not subject to
any Lien other than a Lien in favor of Agent, excluding, however, any cash and
cash equivalents in a specified amount pledged to or held by Agent to secure a
specified Obligation in that amount. For the avoidance of doubt, cash and cash
equivalents that in accordance with this Agreement secure the Loans generally
are not excluded except to the extent so specified.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

 

“Notes” has the meaning set forth in Section 2.3.

 

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower,
appropriately completed and substantially in the form of Exhibit D hereto.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to Borrower under the
Bankruptcy Code or any similar statute which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case) or otherwise) of Borrower under this
Agreement or any other Financing Document, in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

13

 

  

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement; provided, however, that the Credit and Security Agreement dated the
same date as this Agreement among Staffing 360, the Staffing 360 Affiliates, the
Agent and the Lenders is an Operative Document solely with respect to the
conditions for the initial funding hereunder set forth in Section 7.1(a).

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in a manner consistent in all material respects with past
practices.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted.

 

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (a)  dispositions of
furniture, fixtures and equipment in the Ordinary Course of Business that the
Borrower or Subsidiary determines in good faith is no longer used or useful in
the business of Borrower and its Subsidiaries, and (b) dispositions approved by
Agent.

 

14

 

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from Borrower or its Subsidiary to any
governmental tax authority or other third party, a contest maintained in good
faith by appropriate proceedings promptly instituted and diligently conducted
and with respect to which such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made on the books
and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrower’s and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrower has given
prior written notice to Agent of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrower or its Subsidiaries; (e) Borrower has given Agent
notice of the commencement of such contest and upon request by Agent, from time
to time, notice of the status of such contest by Borrower and/or confirmation of
the continuing satisfaction of this definition; and (f) upon a final
determination of such contest, Borrower and its Subsidiaries shall promptly
comply with the requirements thereof.

 

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $100,000 in the aggregate at any time
outstanding; (f) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (g) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; (h)
[Reserved]; (i) so long as there exists no Event of Default both immediately
before and immediately after giving effect to any such transaction, Contingent
Obligations existing or arising under any Swap Contract, provided, however, that
such obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
and (j) other Contingent Obligations not permitted by clauses (a) through (i)
above, not to exceed $100,000 in the aggregate at any time outstanding.

 

“Permitted Debt” means: (a) Borrower’s and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt not to exceed $100,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; (d) Debt existing, or contemplated on the date of this Agreement and
described on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to such Debt other than extensions of the maturity
thereof without any other change in terms); (e) so long as there exists no Event
of Default both immediately before and immediately after giving effect to any
such transaction, Debt existing or arising under any Swap Contract, provided,
however, that such obligations are (or were) entered into by Borrower, Credit
Party or an Affiliate in the Ordinary Course of Business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation; (f) Debt in the form of insurance premiums financed
through the applicable insurance company; (g) trade accounts payable arising and
paid on a timely basis and in the Ordinary Course of Business; (h) Debt that is
a Permitted Intercompany Transaction; and (i) Subordinated Debt.

 

15

 

 

“Permitted Distributions” means the following Restricted Distributions: (a) 
dividends payable solely in common stock and preferred stock; (b) repurchases of
stock from individuals were, but are no longer, employees, directors or
consultants pursuant to stock purchase agreements entered as part of their
compensation so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided,
however, that such repurchase does not exceed $100,000 in the aggregate per
fiscal year; (c) dividends or distributions paid to Borrower’s shareholder(s) or
member(s) solely to the extent and at the times necessary for such
shareholder(s) or member(s) to pay its or their respective federal (and, if
applicable, state) income taxes arising from such shareholder(s)’ or member(s)’
respective allocable shares of Borrower’s income that are taxable directly to
such shareholder(s) or member(s) and (d) dividends and distributions that are
Permitted Intercompany Transactions, provided, however, that no Event of Default
shall exist, and no act, event or condition shall have occurred or exist which
with notice or the lapse of time, or both, would constitute an Event of Default.

 

“Permitted Intercompany Transaction” has the meaning set forth in Section 5.8.

 

“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$100,000 at any time; (e) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the Ordinary Course of Business; (f) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the Ordinary
Course of Business, provided, however, that this subpart (f) shall not apply to
Investments of Borrower in any Subsidiary; (g) Investments consisting of deposit
accounts in which Agent has received a Deposit Account Control Agreement;
(h) Investments by Borrower in any Subsidiary made in compliance with
Section 4.11(c); and (i) other Investments in an amount not exceeding $100,000
in the aggregate.

 

16

 

 

“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than any Collateral which is part of the Borrowing Base, arising in the Ordinary
Course of Business with respect to obligations which are not due, or which are
being contested pursuant to a Permitted Contest; (d) Liens on Collateral, other
than Accounts, for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or the subject of a Permitted
Contest; (e) attachments, appeal bonds, judgments and other similar Liens on
Collateral other than Accounts, for sums not exceeding $100,000 in the aggregate
arising in connection with court proceedings; provided, however, that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) [reserved];
(g) Liens and encumbrances in favor of Agent under the Financing Documents;
(h) Liens on Collateral, other than Collateral which is part of the Borrowing
Base, existing on the date hereof and set forth on Schedule 5.2; and (i) any
Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof.

 

“Permitted Modifications” means (a) such amendments or other modifications to
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a change in the name of Borrower or
Subsidiary or involving a reorganization of Borrower or Subsidiary under the
laws of a different jurisdiction) that would not adversely affect the rights and
interests of the Agent or Lenders and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
Revolving Loans, such Lender’s right to receive the unused line fee described in
Section 2.2(b), the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto; and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i)  the Revolving
Loan Commitment Amount (or, in the event the Revolving Loan Commitment shall
have been terminated, such Lender’s then existing Revolving Loan Outstandings),
by (ii)  the Revolving Loan Commitment (or, in the event the Revolving Loan
Commitment shall have been terminated, the then existing Revolving Loan
Outstandings) of all Lenders.

 

“Required Lenders” means at any time Lenders holding (a) sixty-six and two
thirds percent (66 2/3%) or more of the Revolving Loan Commitment (taken as a
whole), or (b) if the Revolving Loan Commitment has been terminated, sixty-six
and two thirds percent (66 2/3%) or more of the then aggregate outstanding
principal balance of the Loans.

 

17

 

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the Borrower acceptable to Agent.

 

“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in Borrower or a Subsidiary of Borrower (other than (i) payments
of salaries to individuals, (ii) directors fees, and (iii) advances and
reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of Borrower or an Affiliate of any Subsidiary of
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of
Borrower, or (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in Borrower or a Subsidiary of
Borrower, an Affiliate of Borrower or an Affiliate of any Subsidiary of Borrower
unless permitted under and made pursuant to a Subordination Agreement applicable
to such loans or other indebtedness.

 

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

 

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

 

“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

 

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party. For the avoidance of doubt, the
aggregate Revolving Loan Commitment Amount of all Lenders on the Closing Date
shall be $3,000,000.

 

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

 

18

 

 

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

 

“Revolving Loan Outstandings” means, at any time of calculation, (a)  the then
existing aggregate outstanding principal amount of Revolving Loans, and (b) when
used with reference to any single Lender, the then existing outstanding
principal amount of Revolving Loans advanced by such Lender.

 

“Revolving Loans” has the meaning set forth in Section 2.1(b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of Borrower.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, Borrower and each securities intermediary in
which Borrower maintains a Securities Account pursuant to which Agent shall
obtain “control” (as defined in Article 9 of the UCC) over such Securities
Account.

 

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including contingent obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due].

 

“Staffing 360” means Staffing 360 Solutions, Inc., a Nevada corporation.

 

19

 

 

“Staffing 360 Affiliates” means the collective reference to PeopleServe, Inc., a
Massachusetts corporation, and Monroe Staffing Services, LLC, a Delaware limited
liability company, jointly and severally.

 

“Subordinated Debt” means any Debt of Borrower incurred pursuant to the terms of
the Subordinated Debt Documents and with the prior written consent of Agent, all
of which documents must be in form and substance acceptable to Agent in its sole
discretion.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrower, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from Borrower(s) and/or the Liens securing such Debt
granted by Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of Borrower.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

 

“Taxes” has the meaning set forth in Section 2.8.

 

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrower in accordance with Section 2.12.

 

20

 

 

“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

Section 1.2           Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including, without
limitation, determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
Borrower and its Consolidated Subsidiaries delivered to Agent and each of the
Lenders on or prior to the Closing Date. If at any time any change in GAAP would
affect the computation of any financial ratio or financial requirement set forth
in any Financing Document, and either Borrower or the Required Lenders shall so
request, the Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided, however, that until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.

 

Section 1.3           Other Definitional and Interpretive Provisions.

 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”,
or “Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of
or to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person. References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively. Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. All amounts
used for purposes of financial calculations required to be made herein shall be
without duplication. References to any statute or act, without additional
reference, shall be deemed to refer to federal statutes and acts of the United
States. References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto. As used in this
Agreement, the meaning of the term “material” or the phrase “in all material
respects” is intended to refer to an act, omission, violation or condition which
reflects or could reasonably be expected to result in a Material Adverse Effect.
References to capitalized terms that are not defined herein, but are defined in
the UCC, shall have the meanings given them in the UCC. All references herein to
times of day shall be references to daylight or standard time, as applicable.

 

21

 

 

Section 1.4           Time is of the Essence.

 

Time is of the essence in Borrower’s and each other Credit Party’s performance
under this Agreement and all other Financing Documents.

 

ARTICLE 2 - LOANS

 

Section 2.1           Loans.

 

(a)          [Reserved].

 

(b)          Revolving Loans.

 

(i)           Revolving Loans and Borrowings. On the terms and subject to the
conditions set forth herein, each Lender severally agrees to make loans to
Borrower from time to time as set forth herein (each a “Revolving Loan”, and
collectively, “Revolving Loans”) equal to such Lender’s Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrower hereunder,
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit. Borrower shall deliver
to Agent a Notice of Borrowing with respect to each proposed Revolving Loan
Borrowing, such Notice of Borrowing to be delivered before 1:00 p.m. (Eastern
time) two (2) Business Days prior to the date of such proposed borrowing.
Borrower and each Revolving Lender hereby authorizes Agent to make Revolving
Loans on behalf of Revolving Lenders, at any time in its sole discretion, to pay
principal owing in respect of the Loans and interest, fees, expenses and other
charges payable by any Credit Party from time to time arising under this
Agreement or any other Financing Document. The Borrowing Base shall be
determined by Agent based on the most recent Borrowing Base Certificate
delivered to Agent in accordance with this Agreement and such other information
as may be available to Agent. Without limiting any other rights and remedies of
Agent hereunder or under the other Financing Documents, the Revolving Loans
shall be subject to Agent’s continuing right to withhold from the Borrowing Base
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Agent’s good faith credit judgment and discretion, such
reserves are necessary.

 

(ii)          Mandatory Revolving Loan Repayments and Prepayments.

 

(A)         The Revolving Loan Commitment shall terminate on the Termination
Date. On such Termination Date, there shall become due, and Borrower shall pay,
the entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

 

22

 

 

(B)         If at any time the Revolving Loan Outstandings exceed the Revolving
Loan Limit, then, on the next succeeding Business Day, Borrower shall repay the
Revolving Loans in an aggregate amount equal to such excess.

 

(C)         Principal payable on account of Revolving Loans shall be payable by
Borrower to Agent (I) immediately upon the receipt by Borrower or Agent of any
payments on or proceeds from any of the Accounts, to the extent of such payments
or proceeds, as further described in Section 2.11 below, and (II) in full on the
Termination Date.

 

(iii)         Optional Prepayments. Borrower may from time to time prepay the
Revolving Loans in whole or in part without premium or penalty (but subject to
the applicable provisions of Section 2.2(f)). Principal amounts paid or prepaid
on the Revolving Loans may be reborrowed in accordance with this Agreement.

 

(iv)         LIBOR Rate.

 

(A)        Except as provided in subsection (C) below, Revolving Loans shall
accrue interest at the LIBOR Rate plus the Applicable Margin.

 

(B)         The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable Law occurring subsequent to
the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrower may, by notice to such affected
Lender (I) require such Lender to furnish to Borrower a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

 

23

 

 

(C)         In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Loans bearing interest based upon the LIBOR Rate or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrower and Agent promptly shall transmit the notice
to each other Lender and (I) in the case of any outstanding Loans of such Lender
bearing interest based upon the LIBOR Rate, the date specified in such Lender’s
notice shall be deemed to be the last day of the Interest Period of such Loans,
and interest upon such Lender’s Loans thereafter shall accrue interest at Base
Rate plus the Applicable Margin, and (II)  such Loans shall continue to accrue
interest at Base Rate plus the Applicable Margin until such Lender determines
that it would no longer be unlawful or impractical to maintain such Loans at the
LIBOR Rate.

 

(D)         Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

 

(v)         Restriction on Termination. Notwithstanding any prepayment of the
Revolving Loan Outstandings or any other termination of Lenders’ Credit Exposure
under this Agreement, Agents and Lenders shall have no obligation to release any
of the Collateral securing the Obligations under this Agreement while any
portion of the Obligations shall remain outstanding.

 

(c)          [Reserved].

 

(d)          [Reserved].

 

Section 2.2          Interest, Interest Calculations and Certain Fees.

 

(a)          Interest. From and following the Closing Date, except as expressly
set forth in this Agreement, Loans and the other Obligations shall bear interest
at the sum of the LIBOR Rate plus the Applicable Margin. Interest on the Loans
shall be paid in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise. Interest on all
other Obligations shall be payable upon demand. For purposes of calculating
interest, all funds transferred to the Payment Account for application to any
Revolving Loans shall be subject to a four (4) Business Day clearance period and
all interest accruing on such funds during such clearance period shall accrue
for the benefit of Agent, and not for the benefit of the Lenders.

 

24

 

 

(b)          Unused Line Fee. From and following the Closing Date, Borrower
shall pay Agent, for the benefit of all Lenders committed to make Revolving
Loans, in accordance with their respective Pro Rata Shares, a fee in an amount
equal to (i) (A) the Revolving Loan Commitment minus (B) the average daily
balance of the Revolving Loan Outstandings outstanding during the preceding
month, multiplied by (ii) 0.042% per month. Such fee is to be paid monthly in
arrears on the first day of each month.

 

(c)          [Reserved].

 

(d)          Collateral Management Fee. From and following the Closing Date,
Borrower shall pay Agent, for its own account and not for the benefit of any
other Lenders, a fee in an amount equal to the product obtained by multiplying
(i)  the average end-of-day aggregate principal balance of the Revolving Loans
outstanding during the immediately preceding month by (ii) one tenth of one
percent (0.10%) per month. For purposes of calculating the average end-of-day
principal balance of Revolving Loans, all funds paid into the Payment Account
(or which were required to be paid into the Payment Account hereunder) or
otherwise received by Agent for the account of Borrower shall be subject to a
four (4) Business Day clearance period. The collateral management fee shall be
due and payable monthly in arrears on the first day of each month and be deemed
fully earned when due and payable and, once paid, shall be non-refundable.

 

(e)          Origination Fee. Contemporaneous with Borrower’s execution of this
Agreement, Borrower shall pay Agent, for the benefit of all Lenders committed to
make Revolving Loans on the Closing Date, in accordance with their respective
Pro Rata Shares, a fee in an amount equal to (i) the Revolving Loan Commitment,
multiplied by (ii) five-tenths of one percent (0.50%). All fees payable pursuant
to this paragraph shall be non-refundable as of the Closing Date. For the
avoidance of doubt, upon the occurrence of an Event of Default any unpaid
balance of such fees shall, at the discretion of the Administrative Agent, be
immediately due and payable.

 

(f)           Deferred Revolving Loan Origination Fee. If Lenders’ funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate for any reason (whether by voluntary termination by Borrower, by
reason of the occurrence of an Event of Default or otherwise) and more than
sixty (60) days prior to the Commitment Expiry Date, Borrower shall pay to
Agent, for the benefit of all Lenders committed to make Revolving Loans on the
Closing Date, a fee as compensation for the costs of such Lenders being prepared
to make funds available to Borrower under this Agreement, equal to an amount
determined by multiplying the Revolving Loan Commitment by the following
applicable percentage amount: 2% for the first and second year following the
Closing Date and 1% thereafter. All fees payable pursuant to this paragraph
shall be deemed fully earned and non-refundable as of the Closing Date.

 

(g)          [Reserved]

 

(h)          [Reserved]

 

25

 

 

(i)           Audit Fees. Borrower shall pay to Agent, for its own account and
not for the benefit of any other Lenders, all reasonable fees and expenses in
connection with audits and inspections of Borrower’s books and records
(provided, however, unless a Default or an Event of Default exists, Borrower
shall not be responsible for the fees and expenses of more than one such audit
and inspection in any fiscal quarter), and with audits, valuations or appraisals
of the Collateral, audits of Borrower’s compliance with applicable Laws and such
other matters as Agent shall deem appropriate, which shall be due and payable on
the first Business Day of the month following the date of issuance by Agent of a
written request for payment thereof to Borrower.

 

(j)           Wire Fees. Borrower shall pay to Agent, for its own account and
not for the account of any other Lenders, on written demand, fees for incoming
and outgoing wires made for the account of Borrower, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrower).

 

(k)          Late Charges. If payments of principal (other than a final
installment of principal upon the Termination Date), interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents are not timely made and remain overdue for a period of five (5) days,
Borrower, without notice or demand by Agent, promptly shall pay to Agent, for
its own account and not for the benefit of any other Lenders, as additional
compensation to Agent in administering the Obligations, an amount equal to three
percent (3.0%) of each delinquent payment.

 

(l)           Computation of Interest and Related Fees. All interest and fees
under each Financing Document shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. The date of funding of a Loan shall be
included in the calculation of interest. The date of payment of a Loan shall be
excluded from the calculation of interest. If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

 

(m)         Automated Clearing House Payments. If Agent so elects, monthly
payments of principal, interest, fees, expenses or any other amounts due and
owing from Borrower to Agent hereunder shall be paid to Agent by Automated
Clearing House debit of immediately available funds from the financial
institution account designated by Borrower in the Automated Clearing House debit
authorization executed by Borrower in connection with this Agreement, and shall
be effective upon receipt. Borrower shall execute any and all forms and
documentation necessary from time to time to effectuate such automatic debiting.
In no event shall any such payments be refunded to Borrower.

 

Section 2.3           Notes.

 

The portion of the Loans made by each Lender shall be evidenced, if so requested
by such Lender, by one or more promissory notes executed by Borrower (each, a
“Note”) in an original principal amount equal to such Lender’s Revolving Loan
Commitment Amount.

 

26

 

 

Section 2.4           [Reserved].

 

Section 2.5           [Reserved].

 

Section 2.6           General Provisions Regarding Payment; Loan Account.

 

(a)          All payments to be made by Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to and due and payable on the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension (it
also being understood and agreed that, solely for purposes of calculating
financial covenants and computations contained herein and determining compliance
therewith, if payment is made, in full, on any such extended due date, such
payment shall be deemed to have been paid on the original due date without
giving effect to any extension thereto). Any payments received in the Payment
Account before 12:00 Noon (Eastern time) on any date shall be deemed received by
Agent on such date, and any payments received in the Payment Account at or after
12:00 Noon (Eastern time) on any date shall be deemed received by Agent on the
next succeeding Business Day. Each Lender hereby authorizes and directs Agent,
subject to the provisions of Section 2.11(d) and Section 10.7 hereof, to apply
such prepayment against then outstanding Revolving Loans.

 

(b)          Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by Borrower. All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by Borrower absent manifest error; provided, however, that any failure to
so record or any error in so recording shall not limit or otherwise affect
Borrower’s duty to pay all amounts owing hereunder or under any other Financing
Document. Agent shall endeavor to provide Borrower with a monthly statement
regarding the Loan Account (but neither Agent nor any Lender shall have any
liability if Agent shall fail to provide any such statement). Unless Borrower
notifies Agent of any objection to any such statement (specifically describing
the basis for such objection) within ninety (90) days after the date of receipt
thereof, it shall be deemed final, binding and conclusive upon Borrower in all
respects as to all matters reflected therein.

 

27

 

 

Section 2.7          Maximum Interest.

 

In no event shall the interest charged with respect to the Loans or any other
Obligations of Borrower under any Financing Document exceed the maximum amount
permitted under the laws of the State of Maryland or of any other applicable
jurisdiction. Notwithstanding anything to the contrary herein or elsewhere, if
at any time the rate of interest payable hereunder or under any Note or other
Financing Document (the “Stated Rate”) would exceed the highest rate of interest
permitted under any applicable law to be charged (the “Maximum Lawful Rate”),
then for so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable shall be equal to the Maximum Lawful Rate; provided, however,
that if at any time thereafter the Stated Rate is less than the Maximum Lawful
Rate, Borrower shall, to the extent permitted by law, continue to pay interest
at the Maximum Lawful Rate until such time as the total interest received is
equal to the total interest which would have been received had the Stated Rate
been (but for the operation of this provision) the interest rate payable.
Thereafter, the interest rate payable shall be the Stated Rate unless and until
the Stated Rate again would exceed the Maximum Lawful Rate, in which event this
provision shall again apply. In no event shall the total interest received by
any Lender exceed the amount which it could lawfully have received had the
interest been calculated for the full term hereof at the Maximum Lawful Rate.
If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of the Loans or to other
amounts (other than interest) payable hereunder, and if no such principal or
other amounts are then outstanding, such excess or part thereof remaining shall
be paid to Borrower. In computing interest payable with reference to the Maximum
Lawful Rate applicable to any Lender, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made.

 

Section 2.8          Taxes; Capital Adequacy.

 

(a)          All payments of principal and interest on the Loans and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Agent’s or any Lender’s net income by the
jurisdictions under which Agent or such Lender is organized or conducts business
(other than solely as the result of entering into any of the Financing Documents
or taking any action thereunder) (all non-excluded items being called “Taxes”).
If any withholding or deduction from any payment to be made by Borrower
hereunder is required in respect of any Taxes pursuant to any applicable Law,
then Borrower will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required. If any Taxes are directly asserted against Agent or any Lender
with respect to any payment received by Agent or such Lender hereunder, Agent or
such Lender may pay such Taxes and Borrower will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Agent or such Lender first made written demand
therefor.

 

(b)          If Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrower shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.

 

28

 

 

(c)          Each Lender that (i) is organized under the laws of a jurisdiction
other than the United States, and (ii)(A) is a party hereto on the Closing Date
or (B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrower and Agent one or more (as
Borrower or Agent may reasonably request) United States Internal Revenue Service
Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from withholding or deduction of Taxes.
Borrower shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.8 with respect to United States withholding and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph other
than as a result of a change in law.

 

(d)          If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrower shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is two hundred seventy (270) days prior to the date on which such
Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

 

29

 

 

(e)          If any Lender requires compensation under Section 2.8(d), or
requires Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion). Borrower hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

Section 2.9          [RESERVED]

 

Section 2.10        [RESERVED]

 

Section 2.11        Collections and Lockbox Account.

 

(a)          Borrower shall maintain a lockbox (the “Lockbox”) with a United
States depository institution designated from time to time by Agent (the
“Lockbox Bank”), subject to the provisions of this Agreement, and shall execute
with the Lockbox Bank a Deposit Account Control Agreement and such other
agreements related to such Lockbox as Agent may require. Borrower shall ensure
that all collections of Accounts (other than Accounts for which the Account
Debtor is a Governmental Account Debtor) are paid directly from Account Debtors
(i) into the Lockbox for deposit into the Lockbox Account and/or (ii) directly
into the Lockbox Account; provided, however, unless Agent shall otherwise direct
by written notice to Borrower, Borrower shall be permitted to cause Account
Debtors who are individuals to pay Accounts directly to Borrower, which Borrower
shall then administer and apply in the manner required below. All funds
deposited into a Lockbox Account when collected shall be transferred into the
Payment Account by the close of each Business Day.

 

(b)         [Reserved]

 

(c)          Notwithstanding anything in any lockbox agreement or Deposit
Account Control Agreement to the contrary, Borrower agrees that it shall be
liable for any fees and charges in effect from time to time and charged by the
Lockbox Bank in connection with the Lockbox, the Lockbox Account, and that Agent
shall have no liability therefor. Borrower hereby indemnifies and agrees to hold
Agent harmless from any and all liabilities, claims, losses and demands
whatsoever, including reasonable attorneys’ fees and expenses, arising from or
relating to actions of Agent or the Lockbox Bank pursuant to this Section or any
lockbox agreement or Deposit Account Control Agreement or similar agreement,
except to the extent of such losses arising solely from Agent’s gross negligence
or willful misconduct.

 

30

 

 

(d)          Agent shall apply, on a daily basis, all funds transferred into the
Payment Account pursuant to this Section to reduce the outstanding Revolving
Loans in such order of application as Agent shall elect. If as the result of
collections of Accounts pursuant to the terms and conditions of this Section, a
credit balance exists with respect to the Loan Account, such credit balance
shall not accrue interest in favor of Borrower, but Agent shall transfer such
funds on the next Business Day into an account designated by Borrower for so
long as no Event of Default exists.

 

(e)          To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by Borrower, such collections shall be held in trust for the benefit of
Agent pursuant to an express trust created hereby and immediately remitted, in
the form received, to applicable Lockbox or Lockbox Account. No such funds
received by Borrower shall be commingled with other funds of the Borrower. If
any funds received by Borrower are commingled with other funds of the Borrower,
or are required to be deposited to a Lockbox or Lockbox Account and are not so
deposited within two (2) Business Days, then Borrower shall pay to Agent, for
its own account and not for the account of any other Lenders, a compliance fee
equal to $500 for each day that any such conditions exist.

 

(f)          Borrower acknowledges and agrees that compliance with the terms of
this Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if Borrower, through acts
or omissions, causes or permits Account Debtors to send payments other than to
the Lockbox or Lockbox Accounts or if Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required. Accordingly, in addition to all other rights and remedies of
Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrower’s obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrower waive
any requirement for the posting of a bond in connection with such equitable
relief.

 

(g)          Borrower shall not, and Borrower shall not suffer or permit any
Credit Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change
the procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrower shall, and shall cause each Credit Party to, cooperate with Agent in
the identification and reconciliation on a daily basis of all amounts received
in or required to be deposited into the Lockbox Accounts. If more than five
percent (5%) of the collections of Accounts received by Borrower during any
given fifteen (15) day period is not identified or reconciled to the reasonable
satisfaction of Agent within ten (10) Business Days of receipt, Agent shall not
be obligated to make further advances under this Agreement until such amount is
identified or is reconciled to the reasonable satisfaction of Agent, as the case
may be. In addition, if any such amount cannot be identified or reconciled to
the reasonable satisfaction of Agent, Agent may utilize its own staff or, if it
deems necessary, engage an outside auditor, in either case at Borrower’s expense
(which in the case of Agent’s own staff shall be in accordance with Agent’s then
prevailing customary charges (plus expenses)), to make such examination and
report as may be necessary to identify and reconcile such amount.

 

31

 

 

(h)          If Borrower breaches its obligation to direct payments of the
proceeds of the Collateral to the Lockbox Account, Agent, as the irrevocably
made, constituted and appointed true and lawful attorney for Borrower, may, by
the signature or other act of any of Agent’s authorized representatives (without
requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrower by directing payment to the Lockbox Account.

 

Section 2.12        Termination; Restriction on Termination.

 

(a)          Termination by Lenders. In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice upon or after the occurrence and during
the continuance of an Event of Default.

 

(b)          Termination by Borrower. Upon at least thirty (30) days’ prior
written notice to Agent and Lenders, Borrower may, at its option, terminate this
Agreement; provided, however, that no such termination shall be effective until
Borrower has complied with Section 2.2(f) and all Obligations have been paid.
Any notice of termination given by Borrower shall be irrevocable unless all
Lenders otherwise agree in writing and no Lender shall have any obligation to
make any Loans or issue or procure any Letters of Credit or Support Agreements
on or after the termination date stated in such notice. Borrower may elect to
terminate this Agreement in its entirety only. No section of this Agreement or
type of Loan available hereunder may be terminated singly.

 

(c)          Effectiveness of Termination. All of the Obligations shall be
immediately due and payable upon the Termination Date. All undertakings,
agreements, covenants, warranties and representations of Borrower contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.2(f) and the terms of any fee letter resulting from such
termination. Notwithstanding the foregoing or the payment in full of the
Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrower and by any Person whose loans or other advances to Borrower
are used in whole or in part to satisfy the Obligations, indemnifying Agent and
each Lender from any such loss or damage or (ii) have retained cash Collateral
or other Collateral for such period of time as Agent, in its discretion, may
deem necessary to protect Agent and each Lender from any such loss or damage.

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, Borrower hereby represents
and warrants to Agent and each Lender that:

 

32

 

 

Section 3.1          Existence and Power.

 

Borrower is an entity as specified on Schedule 3.1, is duly organized, validly
existing and in good standing under the laws of the jurisdiction specified on
Schedule 3.1 and no other jurisdiction, has the same legal name as it appears in
Borrower’s Organizational Documents and an organizational identification number
(if any), in each case as specified on Schedule 3.1, and has all powers and all
Permits necessary or desirable in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
Permits could not reasonably be expected to have a Material Adverse Effect.
Borrower is qualified to do business as a foreign entity in each jurisdiction in
which it is required to be so qualified, which jurisdictions as of the Closing
Date are specified on Schedule 3.1, except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.1, Borrower (a) has not had, over the five (5) year
period preceding the Closing Date, any name other than its current name, or
(b) was not incorporated or organized under the laws of any jurisdiction other
than its current jurisdiction of incorporation or organization.

 

Section 3.2          Organization and Governmental Authorization; No
Contravention.

 

The execution, delivery and performance by Borrower of the Operative Documents
to which it is a party are within its powers, have been duly authorized by all
necessary action pursuant to its Organizational Documents, require no further
action by or in respect of, or filing with, any Governmental Authority and,
except as set forth on Schedule 3.2, do not violate, conflict with or cause a
breach or a default under (a) any Law applicable to Borrower or any of the
Organizational Documents of Borrower, or (b) any agreement or instrument binding
upon it, except for such violations, conflicts, breaches or defaults as could
not, with respect to this clause (b), reasonably be expected to have a Material
Adverse Effect.

 

Section 3.3          Binding Effect.

 

Each of the Operative Documents to which Borrower is a party constitutes a valid
and binding agreement or instrument of Borrower, enforceable against Borrower in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

Section 3.4          Capitalization.

 

The authorized equity securities of Borrower as of the Closing Date are as set
forth on Schedule 3.4. All issued and outstanding equity securities of each of
Borrower are duly authorized and validly issued, fully paid, nonassessable, free
and clear of all Liens other than those in favor of Agent for the benefit of
Agent and Lenders, and such equity securities were issued in compliance with all
applicable Laws. The identity of the holders of the equity securities of each of
Borrower and the percentage of their fully-diluted ownership of the equity
securities of Borrower as of the Closing Date is set forth on Schedule 3.4. No
shares of the capital stock or other equity securities of Borrower, other than
those described above, are issued and outstanding as of the Closing Date. Except
as set forth on Schedule 3.4, as of the Closing Date there are no preemptive or
other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from Borrower of
any equity securities of any such entity.

 

33

 

 

Section 3.5          Financial Information.

 

All information delivered to Agent and pertaining to the financial condition of
Borrower fairly presents the financial position of Borrower as of such date in
conformity with GAAP (and as to unaudited financial statements, subject to
normal year-end adjustments and the absence of footnote disclosures). Since
November 30, 2014, there has been no material adverse change in the business,
operations, properties, prospects or condition (financial or otherwise) of
Borrower.

 

Section 3.6          Litigation.

 

Except as set forth on Schedule 3.6 as of the Closing Date, and except as
hereafter disclosed to Agent in writing, there is no Litigation pending against,
or to Borrower’s knowledge threatened against or affecting, Borrower or, to
Borrower’s knowledge, any party to any Operative Document other than Borrower.
There is no Litigation pending in which an adverse decision could reasonably be
expected to have a Material Adverse Effect or which in any manner draws into
question the validity of any of the Operative Documents.

 

Section 3.7          Ownership of Property.

 

Borrower and each of its Subsidiaries is the lawful owner of, has good and
marketable title to and is in lawful possession of, or has valid leasehold
interests in, all properties and other assets (real or personal, tangible,
intangible or mixed) purported or reported to be owned or leased (as the case
may be) by such Person.

 

Section 3.8          No Default.

 

No Event of Default, or to Borrower’s knowledge, Default, has occurred and is
continuing. Borrower is not in breach or default under or with respect to any
contract, agreement, lease or other instrument to which it is a party or by
which its property is bound or affected, which breach or default could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.9          Labor Matters.

 

As of the Closing Date, there are no strikes or other labor disputes pending or,
to Borrower’s knowledge, threatened against Borrower. Hours worked and payments
made to the employees of Borrower have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters. All
payments due from Borrower, or for which any claim may be made against any of
them, on account of wages and employee and retiree health and welfare insurance
and other benefits have been paid or accrued as a liability on their books, as
the case may be. The consummation of the transactions contemplated by the
Financing Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which it is a party or by which it is bound.

 

34

 

 

Section 3.10        Regulated Entities.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.

 

Section 3.11        Margin Regulations.

 

None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Federal Reserve Board), for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any “margin stock” or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation
T, U or X of the Federal Reserve Board.

 

Section 3.12        Compliance With Laws; Anti-Terrorism Laws.

 

(a)          Borrower is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

 

(b)          Neither Borrower nor, to the knowledge of Borrower, any of its
Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled by
a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.
Neither Borrower nor, to the knowledge of Borrower, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

 

Section 3.13        Taxes.

 

All federal, state and local tax returns, reports and statements required to be
filed by or on behalf of Borrower have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such returns, reports and
statements are required to be filed and, except to the extent subject to a
Permitted Contest, all Taxes (including real property Taxes) and other charges
shown to be due and payable in respect thereof have been timely paid prior to
the date on which any fine, penalty, interest, late charge or loss may be added
thereto for nonpayment thereof. Except to the extent subject to a Permitted
Contest, all state and local sales and use Taxes required to be paid by Borrower
have been paid. All federal and state returns have been filed by Borrower for
all periods for which returns were due with respect to employee income tax
withholding, social security and unemployment taxes, and, except to the extent
subject to a Permitted Contest, the amounts shown thereon to be due and payable
have been paid in full or adequate provisions therefor have been made.

 

35

 

 

Section 3.14        Compliance with ERISA.

 

(a)          Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code in all material respects. Each ERISA Plan which is intended
to be qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently. Borrower has
not incurred liability for any material excise tax under any of Sections 4971
through 5000 of the Code.

 

(b)          Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, Borrower and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provision of the Code
relating to ERISA Plans and the regulations and published interpretations
therein. During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan, (i) no steps have been taken to terminate any Pension
Plan, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could result in the incurrence by any Credit Party of any
material liability, fine or penalty. Borrower has not incurred liability to the
PBGC (other than for current premiums) with respect to any employee Pension
Plan. All contributions (if any) have been made on a timely basis to any
Multiemployer Plan that are required to be made by Borrower or any other member
of the Controlled Group under the terms of the plan or of any collective
bargaining agreement or by applicable Law; neither Borrower nor any member of
the Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan, and neither Borrower nor any member of the Controlled Group has received
any notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.

 

Section 3.15        Consummation of Operative Documents; Brokers.

 

Except for fees payable to Agent and/or Lenders or as set forth on Schedule
3.15, no broker, finder or other intermediary has brought about the obtaining,
making or closing of the transactions contemplated by the Operative Documents,
and Borrower does not have or will not have any obligation to any Person in
respect of any finder’s or brokerage fees, commissions or other expenses in
connection herewith or therewith.

 

36

 

 

Section 3.16        Related Transactions.

 

All transactions contemplated by the Operative Documents to be consummated on or
prior to the date hereof have been so consummated (including, without
limitation, the disbursement and transfer of all funds in connection therewith)
in all material respects pursuant to the provisions of the applicable Operative
Documents, true and complete copies of which have been delivered to Agent, and
in compliance with all applicable Law, except for such Laws the noncompliance
with which would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.17        Material Contracts.

 

Except for the Operative Documents and the other agreements set forth on
Schedule 3.17 (collectively with the Operative Documents, the “Material
Contracts”) as of the Closing Date, there are no (a) employment agreements
covering the management of Borrower, (b) collective bargaining agreements or
other similar labor agreements covering any employees of Borrower,
(c) agreements for managerial, consulting or similar services to which Borrower
is a party or by which it is bound, (d) agreements regarding Borrower, its
assets or operations or any investment therein to which any of its equity
holders is a party or by which it is bound, (e) real estate leases, Intellectual
Property licenses or other lease or license agreements to which Borrower is a
party, either as lessor or lessee, or as licensor or licensee (other than
licenses arising from the purchase of “off the shelf” products), (f) customer,
distribution, marketing or supply agreements to which Borrower is a party, in
each case with respect to the preceding clauses (a) through (e) requiring
payment of more than $100,000 in any year, (g) partnership agreements to which
Borrower is a general partner or joint venture agreements to which Borrower is a
party, (h) third party billing arrangements to which Borrower is a party, or
(i) any other agreements or instruments to which Borrower is a party, and the
breach, nonperformance or cancellation of which, or the failure of which to
renew, could reasonably be expected to have a Material Adverse Effect.
Schedule 3.17 sets forth, with respect to each real estate lease agreement to
which Borrower is a party (as a lessee) as of the Closing Date, the address of
the subject property and the annual rental (or, where applicable, a general
description of the method of computing the annual rental). The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
Borrower), except for such Material Contracts the noncompliance with which would
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.18        Compliance with Environmental Requirements; No Hazardous
Materials.

 

Except in each case as set forth on Schedule 3.18:

 

(a)          no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to
Borrower’s knowledge, threatened by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by Borrower to have any Permits required
in connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials; and

 

37

 

 

(b)          no property now owned or leased by Borrower and, to the knowledge
of Borrower, no such property previously owned or leased by Borrower, to which
Borrower has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Materials, is listed or, to Borrower’s
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list
or is the subject of federal, state or local enforcement actions or, to the
knowledge of Borrower, other investigations which may lead to claims against
Borrower for clean-up costs, remedial work, damage to natural resources or
personal injury claims, including, without limitation, claims under CERCLA.

 

For purposes of this Section 3.18, Borrower shall be deemed to include any
business or business entity (including a corporation) that is, in whole or in
part, a predecessor of Borrower.

 

Section 3.19        Intellectual Property.

 

Borrower owns, is licensed to use or otherwise has the right to use, all
Intellectual Property that is material to the condition (financial or other),
business or operations of Borrower. All Intellectual Property existing as of the
Closing Date which is issued, registered or pending with any United States or
foreign Governmental Authority (including, without limitation, any and all
applications for the registration of any Intellectual Property with any such
United States or foreign Governmental Authority) and all licenses under which
Borrower is the licensee of any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person are set forth on Schedule 3.19. Such Schedule 3.19 indicates in each case
whether such registered Intellectual Property (or application therefor) is owned
or licensed by Borrower, and in the case of any such licensed registered
Intellectual Property (or application therefor), lists the name and address of
the licensor and the name and date of the agreement pursuant to which such item
of Intellectual Property is licensed and whether or not such license is an
exclusive license and indicates whether there are any purported restrictions in
such license on the ability to Borrower to grant a security interest in and/or
to transfer any of its rights as a licensee under such license. Except as
indicated on Schedule 3.19, Borrower is the sole and exclusive owner of the
entire and unencumbered right, title and interest in and to each such registered
Intellectual Property (or application therefor) purported to be owned by
Borrower, free and clear of any Liens and/or licenses in favor of third parties
or agreements or covenants not to sue such third parties for infringement. All
registered Intellectual Property of Borrower is duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. Borrower is not party
to, nor bound by, any material license or other agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or other property. To Borrower’s knowledge, Borrower conducts its business
without infringement or claim of infringement of any Intellectual Property
rights of others and there is no infringement or claim of infringement by others
of any Intellectual Property rights of Borrower, which infringement or claim of
infringement could reasonably be expected to have a Material Adverse Effect.

 

38

 

 

Section 3.20        Solvency.

 

After giving effect to the Loan advance and the liabilities and obligations of
Borrower under the Operative Documents, Borrower is Solvent.

 

Section 3.21        Full Disclosure.

 

None of the written information (financial or otherwise) furnished by or on
behalf of Borrower to Agent or any Lender in connection with the consummation of
the transactions contemplated by the Operative Documents, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which such statements were made. All financial projections
delivered to Agent and the Lenders by Borrower (or their agents) have been
prepared on the basis of the assumptions stated therein. Such projections
represent Borrower’s best estimate of Borrower’s future financial performance
and such assumptions are believed by Borrower to be fair and reasonable in light
of current business conditions; provided, however, that Borrower can give no
assurance that such projections will be attained.

 

Section 3.22        Interest Rate.

 

The rate of interest paid under the Notes and the method and manner of the
calculation thereof do not violate any usury or other law or applicable Laws,
any of the Organizational Documents, or any of the Operative Documents.

 

Section 3.23        Subsidiaries.

 

Except as set forth on Schedule 3.23, Borrower does not own any stock,
partnership interests, limited liability company interests or other equity
securities or Subsidiaries except for Permitted Investments.

 

Section 3.24        Representations and Warranties Incorporated from Operative
Documents.

 

As of the Closing Date, each of the representations and warranties made in the
Operative Documents by Borrower is true and correct in all material respects,
and such representations and warranties are hereby incorporated herein by
reference with the same effect as though set forth in their entirety herein, as
qualified therein, except to the extent that such representation or warranty
relates to a specific date, in which case such representation and warranty shall
be true as of such earlier date.

 

39

 

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

 

Borrower agrees that, so long as any Credit Exposure exists:

 

Section 4.1          Financial Statements and Other Reports.

 

Staffing 360 will deliver to Agent: (a) as available, but no later than thirty
(30) days after the last day of each month, a company prepared “flash report”
covering Staffing 360’s and its Consolidated Subsidiaries’ consolidated
operations during the period, prepared in a manner, scope and detail consistent
with the Staffing 360’s flash reports provided to Agent prior to the Closing
Date, certified by a Responsible Officer and in a form acceptable to Agent, (b)
as available, but no later than thirty (30) days after the last day of each
fiscal quarter of Staffing 360, a company prepared consolidated balance sheet,
cash flow and income statement (including year-to-date results) covering
Staffing 360’s and its Consolidated Subsidiaries’ consolidated operations during
the period, prepared under GAAP, consistently applied, setting forth in
comparative form the corresponding figures as at the end of the corresponding
fiscal quarter of the previous fiscal year and the projected figures for such
period based upon the projections required hereunder, all in reasonable detail,
certified by a Responsible Officer and in a form acceptable to Agent;
(c) together with the flash reports described in (a) above, evidence of payment
and satisfaction of all payroll, withholding and similar taxes due and owing by
all Credit Parties with respect to the payroll period(s) occurring during such
month; (d) as soon as available, but no later than one hundred five (105) days
after the last day of Staffing 360’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent in its reasonable discretion,
provided, however, for the Staffing 360’s 2015 fiscal year only, the opinion may
contain a going concern qualification that is based on the Staffing 360’s
liquidity consistent with the financial information described in Section 3.5 and
with the closing and fundings under the terms of this Agreement; (e) within five
(5) days of delivery or filing thereof, copies of all statements, reports and
notices made available to Staffing 360’s security holders or to any holders of
Subordinated Debt and copies of all reports and other filings made by Borrower
with any stock exchange on which any securities of Borrower are traded and/or
the SEC; (f) a prompt written report of any legal actions pending or threatened
against any Credit Party or any of its Subsidiaries that could reasonably be
expected to result in damages or costs to any Credit Party or any of its
Subsidiaries of Fifty Thousand Dollars ($50,000) or more; (g) prompt written
notice of an event that materially and adversely affects the value of any
Intellectual Property; and (h) budgets, sales projections, operating plans and
other financial information and information, reports or statements regarding the
Credit Parties, their business and the Collateral as Agent may from time to time
reasonably request. Staffing 360 will, within thirty (30) days after the last
day of each month, deliver to Agent (i) with the first two monthly flash reports
described in clause (a) above and (ii) with quarterly financial statements
described in clause (b) above, a duly completed Compliance Certificate signed by
a Responsible Officer setting forth calculations showing compliance with the
financial covenants set forth in this Agreement. Promptly upon their becoming
available, Borrower shall deliver to Agent copies of all Swap Contracts and
Material Contracts. Borrower will, within ten (10) Business Days after the last
day of each month, deliver to Agent a duly completed Borrowing Base Certificate
signed by a Responsible Officer, with aged listings of accounts receivable and
accounts payable (by invoice date). Credit Parties shall, every ninety (90) days
on a schedule to be designated by Agent, and at such other times as Agent shall
request, deliver to Agent a schedule of Eligible Accounts denoting, for the
thirty (30) largest Account Debtors during such quarter, such Account Debtor’s
credit rating(s), if any, as rated by A.M. Best Company, Standard & Poor’s
Corporation, Moody’s Investors Service, Inc., FITCH, Inc. or other applicable
rating agent.

 

40

 

 

Section 4.2          Payment and Performance of Obligations.

 

Each Credit Party (a) will pay and discharge, and cause each Subsidiary to pay
and discharge, on a timely basis as and when due, all of their respective
obligations and liabilities, except for such obligations and/or liabilities
(i) that may be the subject of a Permitted Contest, and (ii) the nonpayment or
nondischarge of which could not reasonably be expected to have a Material
Adverse Effect or result in a Lien against any Collateral, except for Permitted
Liens, (b) without limiting anything contained in the foregoing clause (a), pay
all amounts due and owing in respect of Taxes (including without limitation,
payroll and withholdings tax liabilities) on a timely basis as and when due, and
in any case prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for nonpayment thereof, (c) will maintain, and
cause each Subsidiary to maintain, in accordance with GAAP, appropriate reserves
for the accrual of all of their respective obligations and liabilities, and
(d) will not breach or permit any Subsidiary to breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.3          Maintenance of Existence.

 

Each Credit Party will preserve, renew and keep in full force and effect and in
good standing, and will cause each Subsidiary to preserve, renew and keep in
full force and effect and in good standing, their respective existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business.

 

Section 4.4          Maintenance of Property; Insurance.

 

(a)          Each Credit Party will keep, and will cause each Subsidiary to
keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted. If all or any part of the
Collateral useful or necessary in its business, or upon which any Borrowing Base
is calculated, becomes damaged or destroyed, each Credit Party will, and will
cause each Subsidiary to, promptly and completely repair and/or restore the
affected Collateral in a good and workmanlike manner, regardless of whether
Agent agrees to disburse insurance proceeds or other sums to pay costs of the
work of repair or reconstruction.

 

(b)          Upon completion of any Permitted Contest, Credit Parties shall, and
will cause each Subsidiary to, promptly pay the amount due, if any, and deliver
to Agent proof of the completion of the contest and payment of the amount due,
if any, following which Agent shall return the security, if any, deposited with
Agent pursuant to the definition of Permitted Contest.

 

(c)          Each Credit Party will maintain (i) casualty insurance on all real
and personal property on an all risks basis (including the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage in such amounts and with
respect to such risks as Agent may request from time to time, pursuant to the
Insurance Requirements attached hereto as Schedule 4.4; provided, however, that,
in no event shall such insurance be in amounts or with coverage less than, or
with carriers with qualifications inferior to, any of the insurance or carriers
in existence as of the Closing Date (or required to be in existence after the
Closing Date under a Financing Document). All such insurance shall be provided
by insurers having an A.M. Best policyholders rating reasonably acceptable to
Agent.

 

41

 

 

(d)          On or prior to the Closing Date, and at all times thereafter,
Borrower will cause Agent to be named as an additional insured, assignee and
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and substance
acceptable to Agent. Borrower shall deliver to Agent and the Lenders (i) on the
Closing Date, a certificate from Borrower’s insurance broker dated such date
showing the amount of coverage as of such date, and that such policies will
include effective waivers (whether under the terms of any such policy or
otherwise) by the insurer of all claims for insurance premiums against all loss
payees and additional insureds and all rights of subrogation against all loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will forthwith give notice thereof
to each additional insured, assignee and loss payee and that no cancellation,
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by each additional insured,
assignee and loss payee of written notice thereof, (ii) on an annual basis, and
upon the request of any Lender through Agent from time to time full information
as to the insurance carried, (iii) within five (5) days of receipt of notice
from any insurer, a copy of any notice of cancellation, nonrenewal or material
change in coverage from that existing on the date of this Agreement,
(iv) forthwith, notice of any cancellation or nonrenewal of coverage by
Borrower, and (v) at least 30 days prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required.

 

(e)          In the event Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrower’s expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect Borrower’s interests. The coverage
purchased by Agent may not pay any claim made by Borrower or any claim that is
made against Borrower in connection with the Collateral. Borrower may later
cancel any insurance purchased by Agent, but only after providing Agent with
evidence that Borrower has obtained insurance as required by this Agreement. If
Agent purchases insurance for the Collateral, Borrower will be responsible for
the costs of that insurance to the fullest extent provided by law, including
interest and other charges imposed by Agent in connection with the placement of
the insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Obligations. The costs
of the insurance may be more than the cost of insurance Borrower is able to
obtain on its own.

 

Section 4.5          Compliance with Laws and Material Contracts.

 

Each Credit Party will comply, and cause each Subsidiary to comply, with the
requirements of all applicable Laws and Material Contracts, except to the extent
that failure to so comply could not reasonably be expected to (a) have a
Material Adverse Effect, or (b) result in any Lien upon either (i) a material
portion of the assets of any such Person in favor of any Governmental Authority,
or (ii) any Collateral which is part of the Borrowing Base.

 

42

 

 

Section 4.6          Inspection of Property, Books and Records.

 

Each Credit Party will keep, and will cause each Subsidiary to keep, proper
books of record substantially in accordance with GAAP in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities; and will permit, and will cause each Subsidiary to
permit, at the sole cost of the applicable Credit Party or any applicable
Subsidiary, representatives of Agent and of any Lender to visit and inspect any
of their respective properties, to examine and make abstracts or copies from any
of their respective books and records, to conduct a collateral audit and
analysis of their respective operations and the Collateral, to verify the amount
and age of the Accounts, the identity and credit of the respective Account
Debtors, to review the billing practices of Credit Parties and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired. In the absence of a Default or an Event of Default, Agent or any Lender
exercising any rights pursuant to this Section 4.6 shall give the applicable
Credit Party or any applicable Subsidiary commercially reasonable prior notice
of such exercise. No notice shall be required during the existence and
continuance of any Default or Event of Default or any time during which Agent
reasonably believes a Default or an Event of Default exists.

 

Section 4.7          Use of Proceeds.

 

Borrower shall use the proceeds of Revolving Loans solely for (a) transaction
fees incurred in connection with the Financing Documents and the refinancing on
the Closing Date of Debt, (b) for working capital needs of Borrower and its
Subsidiaries, and (c) Permitted Intercompany Transactions. No portion of the
proceeds of the Loans will be used for family, personal, agricultural or
household use.

 

Section 4.8          Estoppel Certificates.

 

After written request by Agent, Credit Parties, within fifteen (15) days and at
their expense, will furnish Agent with a statement, duly acknowledged and
certified, setting forth (a) the amount of the original principal amount of the
Notes, and the unpaid principal amount of the Notes, (b) the rate of interest of
the Notes, (c) the date payments of interest and/or principal were last paid,
(d) any offsets or defenses to the payment of the Obligations, and if any are
alleged, the nature thereof, (e) that the Notes and this Agreement have not been
modified or if modified, giving particulars of such modification, and (f) that
there has occurred and is then continuing no Default or Event of Default or if
such Default or Event of Default exists, the nature thereof, the period of time
it has existed, and the action being taken to remedy such Default or Event of
Default. After written request by Agent, Credit Parties, within fifteen (15)
days and at their expense, will furnish Agent with a certificate, signed by a
Responsible Officer of Credit Parties, updating all of the representations and
warranties contained in this Agreement and the other Financing Documents and
certifying that all of the representations and warranties contained in this
Agreement and the other Financing Documents, as updated pursuant to such
certificate, are true, accurate and complete as of the date of such certificate.

 

43

 

 

Section 4.9          Notices of Litigation and Defaults.

 

Credit Parties will give prompt written notice to Agent (a) of any litigation or
governmental proceedings pending or threatened (in writing) against Credit
Parties or other Credit Party which would reasonably be expected to have a
Material Adverse Effect with respect to Credit Parties or any other Credit Party
or which in any manner calls into question the validity or enforceability of any
Financing Document, (b) upon any Credit Party becoming aware of the existence of
any Default or Event of Default, (c) if any Credit Party is in breach or default
under or with respect to any Material Contract, or if any Credit Party is in
breach or default under or with respect to any other contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default in each case or in the aggregate could
reasonably be expected to have a Material Adverse Effect, (d) of any strikes or
other labor disputes pending or, to Borrower’s knowledge, threatened against any
Credit Party, (e) if there is any infringement or claim of infringement by any
other Person with respect to any Intellectual Property rights of any Credit
Party that could reasonably be expected to have a Material Adverse Effect, or if
there is any claim by any other Person that any Credit Party in the conduct of
its business is infringing on the Intellectual Property Rights of others, and
(f) of all returns, recoveries, disputes and claims that involve more than
$100,000. Credit Parties represent and warrant that Schedule 4.9 sets forth a
complete list of all matters existing as of the Closing Date for which notice
could be required under this Section and all litigation or governmental
proceedings pending or threatened (in writing) against Credit Parties or other
Credit Party as of the Closing Date.

 

Section 4.10        Hazardous Materials; Remediation.

 

(a)          If any release or disposal of Hazardous Materials shall occur or
shall have occurred on any real property or any other assets of any Credit Party
or any other Credit Party, such Credit Party will cause, or direct the
applicable Credit Party to cause, the prompt containment and removal of such
Hazardous Materials and the remediation of such real property or other assets as
is necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, each Credit Party shall, and shall cause each other Credit Party to,
comply with each Environmental Law requiring the performance at any real
property by any Credit Party or any other Credit Party of activities in response
to the release or threatened release of a Hazardous Material.

 

(b)          Credit Parties will provide Agent within thirty (30) days after
written demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent’s reasonable business determination
that the failure to remove, treat or dispose of any Hazardous Materials or
Hazardous Materials Contamination, or the failure to discharge any such
assessment could reasonably be expected to have a Material Adverse Effect.

 

44

 

 

Section 4.11        Further Assurances.

 

(a)          Each Credit Party will, and will cause each Subsidiary to, at its
own cost and expense, promptly and duly take, execute, acknowledge and deliver
all such further acts, documents and assurances as may from time to time be
necessary or as Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
(i) establish, create, preserve, protect and perfect a first priority Lien
(subject only to Permitted Liens) in favor of Agent for itself and for the
benefit of the Lenders on the Collateral (including Collateral acquired after
the date hereof), and (ii) unless Agent shall agree otherwise in writing, cause
all Subsidiaries of Credit Parties to be jointly and severally obligated with
the other Credit Parties under all covenants and obligations under this
Agreement, including the obligation to repay the Obligations. Without limiting
the generality of the foregoing, (x) Credit Parties shall, at the time of the
delivery of any Compliance Certificate disclosing the acquisition by an Credit
Party of any registered Intellectual Property or application for the
registration of Intellectual Property, deliver to Agent a duly completed and
executed supplement to the applicable Credit Party’s Patent Security Agreement
or Trademark Security Agreement in the form of the respective Exhibit thereto,
and (y) at the request of Agent, following the disclosure by Credit Parties on
any Compliance Certificate of the acquisition by any Credit Party of any rights
under a license as a licensee with respect to any registered Intellectual
Property or application for the registration of any Intellectual Property owned
by another Person, Credit Parties shall execute any documents requested by Agent
to establish, create, preserve, protect and perfect a first priority lien in
favor of Agent, to the extent legally possible, in Borrower’s rights under such
license and shall use their commercially reasonable best efforts to obtain the
written consent of the licensor which such license to the granting in favor of
Agent of a Lien on Borrower’s rights as licensee under such license.

 

(b)          Upon receipt of an affidavit of an authorized representative of
Agent or a Lender as to the loss, theft, destruction or mutilation of any Note
or any other Financing Document which is not of public record, and, in the case
of any such mutilation, upon surrender and cancellation of such Note or other
applicable Financing Document, Credit Parties will issue, in lieu thereof, a
replacement Note or other applicable Financing Document, dated the date of such
lost, stolen, destroyed or mutilated Note or other Financing Document in the
same principal amount thereof and otherwise of like tenor.

 

(c)          Upon the formation or acquisition of a new Subsidiary, Borrower
shall (i) pledge, have pledged or cause or have caused to be pledged to the
Agent pursuant to a pledge agreement in form and substance satisfactory to the
Agent, all of the outstanding shares of equity interests or other equity
interests of such new Subsidiary owned directly or indirectly by Borrower, along
with undated stock or equivalent powers for such certificates, executed in
blank; (ii) unless Agent shall agree otherwise in writing, cause the new
Subsidiary to take such other actions (including entering into or joining any
Security Documents) as are necessary or advisable in the reasonable opinion of
the Agent in order to grant the Agent, acting on behalf of the Lenders, a first
priority Lien on all real and personal property of such Subsidiary in existence
as of such date and in all after acquired property, which first priority Liens
are required to be granted pursuant to this Agreement; (iii) unless Agent shall
agree otherwise in writing, cause such new Subsidiary to either (at the election
of Agent) become a “Borrower” hereunder with joint and several liability for all
obligations of Borrower hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
satisfactory to Agent or to become a Guarantor of the obligations of Borrower
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
the new Subsidiary to deliver certified copies of such Subsidiary’s certificate
or articles of incorporation, together with good standing certificates, by-laws
(or other operating agreement or governing documents), resolutions of the Board
of Directors or other governing body, approving and authorize the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be requested by the Agent, in each case, in form and substance
satisfactory to the Agent.

 

45

 

 

(d)          Upon the request of Agent, Borrower shall obtain a landlord’s
agreement or mortgagee agreement, as applicable, from the lessor of each leased
property or mortgagee of owned property with respect to any business location
where any portion of the Collateral included in or proposed to be included in
the Borrowing Base, or the records relating to such Collateral and/or software
and equipment relating to such records or Collateral, is stored or located,
which agreement or letter shall be reasonably satisfactory in form and substance
to Agent. Borrower shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location where any
Collateral, or any records related thereto, is or may be located.

 

Section 4.12        [Reserved].

 

Section 4.13        Power of Attorney.

 

Each of the authorized representatives of Agent is hereby irrevocably made,
constituted and appointed the true and lawful attorney for Borrower (without
requiring any of them to act as such) with full power of substitution to do the
following: (a) endorse the name of Borrower upon any and all checks, drafts,
money orders, and other instruments for the payment of money that are payable to
Borrower and constitute collections on Borrower’s Accounts or other Collateral;
(b) so long as Agent has provided not less than three (3) Business Days’ prior
written notice to Borrower to perform the same and Borrower has failed to take
such action, execute in the name of Borrower any schedules, assignments,
instruments, documents, and statements that Borrower is obligated to give Agent
under this Agreement; (c) after the occurrence and during the continuance of an
Event of Default, take any action Borrower is required to take under this
Agreement; (d) so long as Agent has provided not less than three (3) Business
Days’ prior written notice to Borrower to perform the same and Borrower has
failed to take such action, do such other and further acts and deeds in the name
of Borrower that Agent may deem necessary or desirable to enforce any Account or
other Collateral or perfect Agent’s security interest or Lien in any Collateral;
and (e) after the occurrence and during the continuance of an Event of Default,
do such other and further acts and deeds in the name of Borrower that Agent may
deem necessary or desirable to enforce its rights with regard to any Account or
other Collateral. This power of attorney shall be irrevocable and coupled with
an interest.

 

Section 4.14        Borrowing Base Collateral Administration.

 

(a)          All data and other information relating to Accounts or other
intangible Collateral shall at all times be kept by Borrower, at its principal
offices and shall not be moved from such locations without (i) providing prior
written notice to Agent, and (ii) obtaining the prior written consent of Agent,
which consent shall not be unreasonably withheld.

 

46

 

 

(b)          Borrower shall provide prompt written notice to each Person who
either is currently an Account Debtor or becomes an Account Debtor at any time
following the date of this Agreement that directs each Account Debtor to make
payments into the Lockbox, and hereby authorizes Agent, upon Borrower’s failure
to send such notices within ten (10) days after the date of this Agreement (or
ten (10) days after the Person becomes an Account Debtor), to send any and all
similar notices to such Person. Agent reserves the right to notify Account
Debtors that Agent has been granted a Lien upon all Accounts.

 

Section 4.15        Maintenance of Management.

 

Credit Party will cause its business to be continuously managed by its present
executive chairman, chief executive officer and chief financial officer or such
other individuals serving in such capacities as shall be reasonably satisfactory
to Agent. Credit Parties will notify Agent promptly in writing of any change in
its board of directors or executive officers.

 

Section 4.16        [Reserved].

 

Section 4.17        [Reserved].

 

ARTICLE 5 - NEGATIVE COVENANTS

 

Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1          Debt; Contingent Obligations.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
create, incur, assume, guarantee or otherwise become or remain directly or
indirectly liable with respect to, any Debt, except for Permitted Debt. No
Credit Party will, or will permit any Subsidiary to, directly or indirectly,
create, assume, incur or suffer to exist any Contingent Obligations, except for
Permitted Contingent Obligations.

 

Section 5.2          Liens.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except for Permitted Liens.

 

Section 5.3          Restricted Distributions.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Distribution,
except for Permitted Distributions.

 

47

 

 

Section 5.4          Restrictive Agreements.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly
(a) enter into or assume any agreement (other than the Financing Documents and
any agreements for purchase money debt permitted under clause (c) of the
definition of Permitted Debt) prohibiting the creation or assumption of any Lien
upon its properties or assets, whether now owned or hereafter acquired, or
(b) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind (except as provided by the
Financing Documents) on the ability of any Subsidiary to: (i) pay or make
Restricted Distributions to any Credit Party or any Subsidiary; (ii) pay any
Debt owed to any Credit Party or any Subsidiary (other than to another Excluded
Subsidiary); (iii) except any Excluded Subsidiary, make loans or advances to any
Credit Party or any Subsidiary; or (iv) except any Excluded Subsidiary, transfer
any of its property or assets to any Credit Party or any Subsidiary.

 

Section 5.5          Payments and Modifications of Subordinated Debt.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly
(a) declare, pay, make or set aside any amount for payment in respect of any
Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the Subordination Agreement, (b) amend or otherwise
modify the terms of any Subordinated Debt, except for amendments or
modifications made in full compliance with the Subordination Agreement,
(c) declare, pay, make or set aside any amount for payment in respect of any
Debt hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto, or (d) amend or otherwise modify the terms of any such Debt if the
effect of such amendment or modification is to (i) increase the interest rate or
fees on, or change the manner or timing of payment of, such Debt,
(ii) accelerate or shorten the dates upon which payments of principal or
interest are due on, or the principal amount of, such Debt, (iii) change in a
manner adverse to any Credit Party or Agent any event of default or add or make
more restrictive any covenant with respect to such Debt, (iv) change the
prepayment provisions of such Debt or any of the defined terms related thereto,
(v) change the subordination provisions thereof (or the subordination terms of
any guaranty thereof), or (vi) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Debt in a manner adverse to
Credit Parties, any Subsidiaries, Agents or Lenders. Credit Parties shall, prior
to entering into any such amendment or modification, deliver to Agent reasonably
in advance of the execution thereof, any final or execution form copy thereof.

 

Section 5.6          Consolidations, Mergers and Sales of Assets; Change in
Control.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly
(a) consolidate or merge or amalgamate with or into any other Person (provided
that an Excluded Subsidiary may not merge with a Credit Party), or
(b) consummate any Asset Dispositions other than Permitted Asset Dispositions.
No Credit Party will suffer or permit to occur any Change in Control with
respect to itself, any Subsidiary or any Guarantor.

 

Section 5.7          Purchase of Assets, Investments.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly
(a) acquire or enter into any agreement to acquire any assets other than in the
Ordinary Course of Business or as permitted under clause (h) or clause (i) of
the definition of Permitted Investments; (b) engage or enter into any agreement
to engage in any joint venture or partnership with any other Person; or
(c) acquire or own or enter into any agreement to acquire or own any Investment
in any Person other than Permitted Investments.

 

48

 

 

Section 5.8          Transactions with Affiliates.

 

Except as otherwise disclosed on Schedule 5.8, no Credit Party will, or will
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of any Credit Party
(collectively, “Permitted Intercompany Transactions”) except for transactions
that are disclosed to Agent in advance of being entered into and which contain
terms that are no less favorable to the applicable Credit Party or any
Subsidiary, as the case may be, than those which might be obtained from a third
party not an Affiliate of any Credit Party.

 

Section 5.9          Modification of Organizational Documents.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
amend or otherwise modify any Organizational Documents of such Person, except
for Permitted Modifications.

 

Section 5.10        Modification of Certain Agreements.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
amend or otherwise modify any Material Contract, which amendment or modification
in any case: (a) is contrary to the terms of this Agreement or any other
Financing Document; (b) could reasonably be expected to be adverse to the
rights, interests or privileges of the Agent or the Lenders or their ability to
enforce the same; (c) results in the imposition or expansion in any material
respect of any obligation of or restriction or burden on any Credit Party or any
Subsidiary other than in the Ordinary Course of Business; or (d) reduces in any
material respect any rights or benefits of any Credit Party or any Subsidiaries
(it being understood and agreed that any such determination shall be in the
discretion of the Agent). Each Credit Party shall, prior to entering into any
amendment or other modification of any of the foregoing documents, deliver to
Agent reasonably in advance of the execution thereof, any final or execution
form copy of amendments or other modifications to such documents, and such
Credit Party agrees not to take, nor permit any of its Subsidiaries to take, any
such action with respect to any such documents without obtaining such approval
from Agent.

 

Section 5.11        Conduct of Business.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
engage in any line of business other than those businesses engaged in on the
Closing Date and described on Schedule 5.11 and businesses reasonably related
thereto. No Credit Party will, or will permit any Subsidiary to, other than in
the Ordinary Course of Business, change its normal billing payment and
reimbursement policies and procedures with respect to its Accounts (including,
without limitation, the amount and timing of finance charges, fees and
write-offs).

 

49

 

 

Section 5.12        Lease Payments.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
incur or assume (whether pursuant to a Guarantee or otherwise) any liability for
rental payments except in the Ordinary Course of Business.

 

Section 5.13        Limitation on Sale and Leaseback Transactions.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
enter into any arrangement with any Person whereby, in a substantially
contemporaneous transaction, any Credit Party or any Subsidiaries sells or
transfers all or substantially all of its right, title and interest in an asset
and, in connection therewith, acquires or leases back the right to use such
asset.

 

Section 5.14        Deposit Accounts and Securities Accounts; Payroll and
Benefits Accounts.

 

No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
establish any new Deposit Account or Securities Account without prior written
notice to Agent, and unless Agent, such Credit Party or such Subsidiary and the
bank, financial institution or securities intermediary at which the account is
to be opened enter into a Deposit Account Control Agreement or Securities
Account Control Agreement prior to or concurrently with the establishment of
such Deposit Account or Securities Account. Credit Parties represent and warrant
that Schedule 5.14 lists all of the Deposit Accounts and Securities Accounts of
each Credit Party as of the Closing Date. The provisions of this
Section requiring Deposit Account Control Agreements shall not apply to Deposit
Accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Credit Parties’ employees and
identified to Agent by Credit Parties as such; provided, however, that at all
times that any Obligations remain outstanding, Credit Party shall maintain one
or more separate Deposit Accounts to hold any and all amounts to be used for
payroll, payroll taxes and other employee wage and benefit payments, and shall
not commingle any monies allocated for such purposes with funds in any other
Deposit Account.

 

Section 5.15        Compliance with Anti-Terrorism Laws.

 

Agent hereby notifies Credit Parties that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Credit Parties and its principals, which information includes the name and
address of each Credit Party and its principals and such other information that
will allow Agent to identify such party in accordance with Anti-Terrorism Laws.
No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
knowingly enter into any Material Contracts with any Blocked Person or any
Person listed on the OFAC Lists. Each Credit Party shall immediately notify
Agent if such Credit Party has knowledge that Borrower, any additional Credit
Party or any of their respective Affiliates or agents acting or benefiting in
any capacity in connection with the transactions contemplated by this Agreement
is or becomes a Blocked Person or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering. No Credit
Party will, or will permit any Subsidiary to, directly or indirectly,
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

50

 

 

Section 5.16        Agreements Regarding Receivables.

 

No Credit Party may backdate, postdate or redate any of its invoices. No Credit
Party may make any sales on extended dating or credit terms beyond that
customary in Borrower’s industry and consented to in advance by Agent. In
addition to the Borrowing Base Certificate to be delivered in accordance with
this Agreement, Borrower shall promptly notify Agent upon Borrower’s learning
thereof, in the event any Eligible Account becomes ineligible for any reason,
other than the aging of such Account, and of the reasons for such ineligibility.
Borrower shall also promptly notify Agent of all material disputes and claims
with respect to the Accounts of Borrower, and such Credit Party will settle or
adjust such material disputes and claims at no expense to Agent; provided,
however, that no Credit Party may, without Agent’s consent, grant (a) any
discount, credit or allowance in respect of its Accounts (i) which is outside
the ordinary course of business or (ii) which discount, credit or allowance
exceeds an amount equal to $100,000 in the aggregate with respect to any
individual Account; or (b) any materially adverse extension, compromise or
settlement to any customer or account debtor with respect to any then Eligible
Account. Nothing permitted by this Section 5.16, however, may be construed to
alter in any the criteria set forth in the definitions of Eligible Accounts and
Eligible Inventory provided in Section 1.1.

 

ARTICLE 6 - FINANCIAL COVENANTS

 

Section 6.1          Additional Defined Terms.

 

For the avoidance of doubt, the following additional definitions that are hereby
appended to Section 1.1 of this Agreement and other capitalized terms in this
Article 6 shall have the meaning set forth in the Credit and Security Agreement
dated the same date as this Agreement among Staffing 360, the Staffing 360
Affiliates, the Agent and the Lenders (as amended, restated, modified,
substituted, extended and renewed from time to time) which is an Operative
Document solely with respect to the conditions for the initial funding hereunder
set forth in Section 7.1(a):

 

“EBITDA” has the meaning provided in the Compliance Certificate.

 

“Fixed Charge Coverage Ratio” means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each Defined Period.

 

“Minimum Adjusted EBITDA” has the meaning provided in the Compliance
Certificate.

 

51

 

 

Section 6.2          Fixed Charge Coverage Ratio.

 

Commencing with the Fiscal Month ending November 28, 2015 and until such time as
all Obligations are paid, satisfied and discharged in full, the Credit Parties
shall not, as of the end of any Fiscal Month, permit the Fixed Charge Coverage
Ratio for the period of trailing twelve Fiscal Months most recently ended on or
prior to such date to be less than 1.0x through and including the Defined Period
ending in April, 2016 and less than 1.05x thereafter. By way of example, , it is
hereby agreed that the applicable measurement period for the Fiscal Month ending
November 28, 2015 shall be from November 29, 2014 to November 28, 2015
(“Trailing Twelve Fiscal Months” or “TTM’; each “TTM” measurement period and,
for Section 6.4 only, each other measurement period referred to in Section 6.4,
herein referred to as a “Defined Period”).

 

Section 6.3          Minimum Liquidity.

 

Commencing August 31, 2015 and until such time as all Obligations are paid,
satisfied and discharged in full, the Credit Parties shall, as of the end of any
month, have Minimum Liquidity equal to or in excess of $3,000,000; provided,
however, if no Event of Default exists (x) upon repayment in full of the Term
Loan, or (y) if the Fixed Charge Ratio, as determined in Section 6.2, has been
greater than 1.20x for three consecutive Defined Periods, Minimum Liquidity
shall no longer be tested under this Section 6.3.

 

Section 6.4          Minimum Adjusted EBITDA.

 

Commencing May 30, 2015 through and including October 24, 2015, the Credit
Parties shall not, as of the end of any Fiscal Month, permit Minimum Adjusted
EBITDA for (i) the nine-Fiscal-Month period ending May 30, 2015 to be less than
$560,000, (ii) the ten-Fiscal-Month period ending June 27, 2015 to be less than
$625,000, (iii) the eleven-Fiscal-Month period ending July 25, 2015 to be less
than $775,000, and (iv) the Defined Period of T12M ending (A) August 29, 2015 to
be less than $1,050,000, (B) September 26, 2015, to be less $1,200,000, and (C)
October 24, 2015 to be less than $1,200,000.

 

Section 6.5          Evidence of Compliance.

 

Credit Parties shall furnish to Agent, together with the financial reporting
required of Credit Parties in Section 4.1 hereof, a Compliance Certificate as
evidence of Credit Parties’ compliance with the covenants in this Article and
evidence that no Event of Default specified in this Article has occurred. The
Compliance Certificate shall include, without limitation, (a) a statement and
report, on a form approved by Agent, detailing Credit Parties’ calculations, and
(b) if requested by Agent, back-up documentation (including, without limitation,
invoices, receipts and other evidence of costs incurred during such quarter as
Agent shall reasonably require) evidencing the propriety of the calculations.

 

52

 

 

ARTICLE 7 - CONDITIONS

 

Section 7.1          Conditions to Closing.

 

The obligation of each Lender to make the initial Loans on the Closing Date
shall be subject to the receipt by Agent of each agreement, document and
instrument set forth on the closing checklist prepared by Agent or its counsel,
each in form and substance satisfactory to Agent, and such other closing
deliverables reasonably requested by Agent and Lenders, and to the satisfaction
of the following conditions precedent, each to the satisfaction of Agent and
Lenders and their respective counsel in their sole discretion:

 

(a)          evidence of the consummation of the transactions (other than the
funding of the Loan and the closing of any acquisition for which the proceeds of
the Loan are purchase money) contemplated by the Operative Documents including,
without limitation, the funding of any and all investments contemplated by the
Operative Documents and the Subordinated Debt Documents;

 

(b)          the payment of all fees, expenses and other amounts due and payable
under each Financing Document;

 

(c)          since November 30, 2014, the absence of any material adverse change
in any aspect of the business, operations, properties, prospects or condition
(financial or otherwise) of any Credit Party or any seller of any assets or
business to be purchased by Borrower contemporaneous with the Closing Date, or
any event or condition which could reasonably be expected to result in such a
material adverse change; and

 

(d)          the receipt of the initial Borrowing Base Certificate, prepared as
of the Closing Date.

 

(e)          Each of the Staffing 360 Affiliates and Staffing 360 shall have
executed a delivered a Guarantee and shall have secured the indebtedness,
duties, liabilities and obligations under that Guarantee by a security agreement
in form and substance satisfactory to the Agent.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

Section 7.2          Conditions to Each Loan.

 

The obligation of the Lenders to make a Loan or an advance in respect of any
Loan is subject to the satisfaction of the following additional conditions:

 

(a)          in the case of a Revolving Loan Borrowing, receipt by Agent of a
Notice of Borrowing (or telephonic notice if permitted by this Agreement) and
updated Borrowing Base Certificate;

 

(b)          the fact that, immediately after such borrowing and after
application of the proceeds thereof or after such issuance, the Revolving Loan
Outstandings will not exceed the Revolving Loan Limit;

 

53

 

 

(c)          the fact that, immediately before and after such advance or
issuance, no Default or Event of Default shall have occurred and be continuing;

 

(d)          the fact that the representations and warranties of each Credit
Party contained in the Financing Documents shall be true, correct and complete
on and as of the date of such borrowing or issuance, except to the extent that
any such representation or warranty relates to a specific date in which case
such representation or warranty shall be true and correct as of such earlier
date;

 

(e)          the fact that no adverse change in the condition (financial or
otherwise), properties, business, prospects, or operations of Borrower or any
other Credit Party shall have occurred and be continuing with respect to
Borrower or any Credit Party since the date of this Agreement; and

 

(f)           the continued compliance by Borrower with all of the terms,
covenants and conditions of Article 8 and, unless Agent shall elect otherwise
from time to time, the absence of any fact, event or circumstance for which
Borrower is required to give Agent notice under Article 8.

 

Each giving of a Notice of Borrowing hereunder and each acceptance by Borrower
of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by Borrower on the date of such notice or acceptance
as to the facts specified in this Section, and (z) a restatement by Borrower
that each and every one of the representations made by it in any of the
Financing Documents is true and correct as of such date (except to the extent
that such representations and warranties expressly relate solely to an earlier
date).

 

Section 7.3          Searches.

 

Before the Closing Date, and thereafter (as and when determined by Agent in its
discretion), Agent shall have the right to perform, all at Borrower’s expense,
the searches described in clauses (a), (b), and (c) below against Borrower and
any other Credit Party, the results of which are to be consistent with
Borrower’s representations and warranties under this Agreement and the
satisfactory results of which shall be a condition precedent to all advances of
Loan proceeds: (a) UCC searches with the Secretary of State of the jurisdiction
in which the applicable Person is organized; (b) judgment, pending litigation,
federal tax lien, personal property tax lien, and corporate and partnership tax
lien searches, in each jurisdiction searched under clause (a) above; and
(c) searches of applicable corporate, limited liability company, partnership and
related records to confirm the continued existence, organization and good
standing of the applicable Person and the exact legal name under which such
Person is organized.

 

Section 7.4          Post-Closing Requirements.

 

Borrower shall complete each of the post-closing obligations and/or provide to
Agent each of the documents, instruments, agreements and information listed on
Schedule 7.4 attached hereto on or before the date set forth for each such item
thereon, each of which shall be completed or provided in form and substance
satisfactory to Agent.

 

54

 

 

ARTICLE 8 - [RESERVED]

 

ARTICLE 9 - SECURITY AGREEMENT

 

Section 9.1          Generally.

 

As security for the payment and performance of the Obligations, and without
limiting any other grant of a Lien and security interest in any Security
Document, Borrower hereby assigns and grants to Agent, for the benefit of itself
and Lenders, a continuing first priority Lien on and security interest in, upon,
and to the personal property set forth on Schedule 9.1 attached hereto and made
a part hereof.

 

Section 9.2          Representations and Warranties and Covenants Relating to
Collateral.

 

(a)          Schedule 9.2 sets forth (i) each chief executive office and
principal place of business of Borrower and each of its Subsidiaries, and
(ii) all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of Borrower regarding any of the
Collateral are kept, which such Schedule 9.2 indicates in each case which
Borrower(s) have Collateral and/or books and records located at such address,
and, in the case of any such address not owned by Borrower, indicates the nature
of such location (e.g., leased business location operated by Borrower(s), third
party warehouse, consignment location, processor location, etc.) and the name
and address of the third party owning and/or operating such location.

 

(b)          Without limiting the generality of Section 3.2, except as indicated
on Schedule 3.19 with respect to any rights of Borrower as a licensee under any
license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by Borrower to Agent
of the security interests and Liens in the Collateral provided for under this
Agreement and the other Security Documents (if any), or (ii) the exercise by
Agent of its rights and remedies with respect to the Collateral provided for
under this Agreement and the other Security Documents or under any applicable
Law, including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between Borrower and any other Person relating to any such collateral, including
any license to which Borrower is a party, whether as licensor or licensee, with
respect to any Intellectual Property, whether owned by Borrower or any other
Person.

 

(c)          As of the Closing Date, Borrower does not have any ownership
interest in any Chattel Paper (as defined in Article 9 of the UCC), letter of
credit rights, commercial tort claims, Instruments, documents or investment
property (other than equity interests in any Subsidiaries of Borrower disclosed
on Schedule 3.4) and Borrower shall give notice to Agent promptly (but in any
event not later than the delivery by Borrower of the next Compliance Certificate
required pursuant to Section 4.1 above) upon the acquisition by Borrower of any
such Chattel Paper, letter of credit rights, commercial tort claims,
Instruments, documents, investment property. No Person other than Agent or (if
applicable) any Lender has “control” (as defined in Article 9 of the UCC) over
any Deposit Account, investment property (including Securities Accounts and
commodities account), letter of credit rights or electronic chattel paper in
which Borrower has any interest (except for such control arising by operation of
law in favor of any bank or securities intermediary or commodities intermediary
with whom any Deposit Account, Securities Account or commodities account of
Borrower is maintained).

 

55

 

 

(d)          Borrower shall not, and shall not permit any Credit Party to, take
any of the following actions or make any of the following changes unless
Borrower have given at least thirty (30) days prior written notice to Agent of
Borrower’s intention to take any such action (which such written notice shall
include an updated version of any Schedule impacted by such change) and have
executed any and all documents, instruments and agreements and taken any other
actions which Agent may request after receiving such written notice in order to
protect and preserve the Liens, rights and remedies of Agent with respect to the
Collateral: (i) change the legal name or organizational identification number of
Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of
Borrower or Credit Party or allow Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its records
concerning the Collateral or move any Collateral to or place any Collateral on
any location that is not then listed on the Schedules and/or establish any
business location at any location that is not then listed on the Schedules.

 

(e)          Borrower shall not adjust, settle or compromise the amount or
payment of any Account, or release wholly or partly any Account Debtor, or allow
any credit or discount thereon (other than adjustments, settlements,
compromises, credits and discounts in the Ordinary Course of Business, made
while no Default exists and in amounts which are not material with respect to
the Account and which, after giving effect thereto, do not cause the Borrowing
Base to be less than the Revolving Loan Outstandings) without the prior written
consent of Agent. Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to: (i) exercise the rights of Borrower with respect to
the obligation of any Account Debtor to make payment or otherwise render
performance to Borrower and with respect to any property that secures the
obligations of any Account Debtor or any other Person obligated on the
Collateral, and (ii) adjust, settle or compromise the amount or payment of such
Accounts.

 

(f)          Without limiting the generality of Sections 9.2(c) and 9.2(e):

 

(i)          Borrower shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents owned by Borrower and constituting part of the
Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent.
Borrower shall provide Agent with “control” (as defined in Article 9 of the UCC)
of all electronic Chattel Paper owned by Borrower and constituting part of the
Collateral by having Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the UCC. Borrower also shall deliver
to Agent all security agreements securing any such Chattel Paper and securing
any such Instruments. Borrower will mark conspicuously all such Chattel Paper
and all such Instruments and documents with a legend, in form and substance
satisfactory to Agent, indicating that such Chattel Paper and such instruments
and documents are subject to the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents. Borrower shall
comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Borrower.

 

56

 

 

(ii)         Borrower shall deliver to Agent all letters of credit on which
Borrower is the beneficiary and which give rise to letter of credit rights owned
by Borrower which constitute part of the Collateral in each case duly endorsed
and accompanied by duly executed instruments of transfer or assignment, all in
form and substance satisfactory to Agent. Borrower shall take any and all
actions as may be necessary or desirable, or that Agent may request, from time
to time, to cause Agent to obtain exclusive “control” (as defined in Article 9
of the UCC) of any such letter of credit rights in a manner acceptable to Agent.

 

(iii)        Borrower shall promptly advise Agent upon Borrower becoming aware
that it has any interests in any commercial tort claim that constitutes part of
the Collateral, which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrower shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall request to perfect, preserve or protect the Liens, rights and remedies of
Agent with respect to any such commercial tort claim.

 

(iv)        Except for Accounts and Inventory in an aggregate amount of $25,000,
no Accounts or Inventory or other Collateral shall at any time be in the
possession or control of any warehouse, consignee, bailee or any of Borrower’s
agents or processors without prior written notice to Agent and the receipt by
Agent, if Agent has so requested, of warehouse receipts, consignment agreements
or bailee lien waivers (as applicable) satisfactory to Agent prior to the
commencement of such possession or control. Borrower has notified Agent that
Inventory is currently located at the locations set forth on Schedule 9.2.
Borrower shall, upon the request of Agent, notify any such warehouse, consignee,
bailee, agent or processor of the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents, instruct such
Person to hold all such Collateral for Agent’s account subject to Agent’s
instructions and shall obtain an acknowledgement from such Person that such
Person holds the Collateral for Agent’s benefit.

 

(v)         Borrower shall cause all equipment and other tangible Personal
Property other than Inventory to be maintained and preserved in the same
condition, repair and in working order as when new, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end. Upon request of Agent, Borrower shall promptly deliver to Agent any
and all certificates of title, applications for title or similar evidence of
ownership of all such tangible Personal Property and shall cause Agent to be
named as lienholder on any such certificate of title or other evidence of
ownership. Borrower shall not permit any such tangible Personal Property to
become fixtures to real estate unless such real estate is subject to a Lien in
favor of Agent.

 

57

 

 

(vi)        Borrower hereby authorizes Agent to file without the signature of
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and Borrower as the “debtor”
and which describe and indicate the collateral covered thereby as all or any
part of the Collateral under the Financing Documents (including an indication of
the collateral covered by any such financing statement as “all assets” of
Borrower now owned or hereafter acquired), in such jurisdictions as Agent from
time to time determines are appropriate, and to file without the signature of
Borrower any continuations of or corrective amendments to any such financing
statements, in any such case in order for Agent to perfect, preserve or protect
the Liens, rights and remedies of Agent with respect to the Collateral. Borrower
also ratifies its authorization for Agent to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

 

(vii)       As of the Closing Date, Borrower does not hold, and after the
Closing Date Borrower shall promptly notify Agent in writing upon creation or
acquisition by Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law. Upon the
request of Agent, Borrower shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law.

 

(viii)      Borrower shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

 

ARTICLE 10 - EVENTS OF DEFAULT

 

Section 10.1        Events of Default.

 

For purposes of the Financing Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an “Event of Default”:

 

(a)          (i)  Borrower shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document, (ii) there shall occur any default in the performance of
or compliance with any of the following sections of this Agreement:
Section 2.11, Section 4.2(b), Section 4.6 and Article 5, or (iii) there shall
occur any default in the performance of or compliance with Section 4.1 and/or
Article 6 of this Agreement and Borrower has received written notice from Agent
or Required Lenders of such default;

 

58

 

 

(b)          any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within fifteen
(30) days after the earlier of (i) receipt by Borrower of notice from Agent or
Required Lenders of such default, or (ii) actual knowledge of Borrower or any
other Credit Party of such default;

 

(c)          any representation, warranty, certification or statement made by
any Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

 

(d)          (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Loans) or in respect of any Swap Contract, or the occurrence of any
breach, default, condition or event with respect to any Debt (other than the
Loans) or in respect of any Swap Contract, if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
the counterparty under any such Swap Contract, to cause, Debt or other
liabilities having an individual principal amount in excess of $100,000 (or any
amount, solely with respect to Swap Contracts) or having an aggregate principal
amount in excess of $100,000 (or any amount, solely with respect to Swap
Contracts) to become or be declared due prior to its stated maturity, or
(ii) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;

 

(e)          any Credit Party or any Subsidiary of Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

59

 

 

(f)           an involuntary case or other proceeding shall be commenced against
any Credit Party or any Subsidiary of Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of forty-five (45) days; or an order for relief shall be entered against
any Credit Party or any Subsidiary of Borrower under applicable federal
bankruptcy, insolvency or other similar law in respect of (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations,
(ii) composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations, or (iii) possession, foreclosure, seizure or retention,
sale or other disposition of, or other proceedings to enforce security over, all
or any substantial part of the assets of such Credit Party or Subsidiary;

 

(g)          (i) institution of any steps by any Person to terminate a Pension
Plan if as a result of such termination any Credit Party or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$100,000 (ii) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA, or (iii) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Plan and
the withdrawal liability (without unaccrued interest) to Multiemployer Plans as
a result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $100,000;

 

(h)          one or more judgments or orders for the payment of money (not paid
or fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $100,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which either a stay of enforcement
of any such judgments or orders, by reason of a pending appeal, bond or
otherwise, shall not be in effect;

 

(i)           any Lien created by any of the Security Documents shall at any
time fail to constitute a valid and perfected Lien on all of the Collateral
purported to be encumbered thereby, subject to no prior or equal Lien except
Permitted Liens, or any Credit Party shall so assert;

 

(j)           the institution by any Governmental Authority of criminal
proceedings against any Credit Party;

 

(k)          without implying any limitation on the other provisions of this
Section 10.1, a default or event of default occurs under any Guarantee of any
portion of the Obligations;

 

(l)           Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than by a Subordinated Debt
Permitted Refinancing and other than other payments specifically permitted by
the terms of such subordination;

 

(m)         if Borrower is or becomes an entity whose equity is registered with
the SEC, and/or is publicly traded on and/or registered with a public securities
exchange, Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;

 

60

 

 

(n)          the occurrence of any fact, event or circumstance, that is not
otherwise an Event of Default pursuant to this Section 10.1, that could
reasonably be expected to result in a Material Adverse Effect, if such default
shall have continued unremedied for a period of thirty (30) days after written
notice from Agent;

 

(o)          Agent determines, based on information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrower shall
fail to comply with one or more financial covenants in Article 6 during the next
succeeding financial reporting period;

 

(p)          [reserved];

 

(q)          [reserved];

 

(r)           there shall occur a material adverse change in the financial
condition or business prospects of Borrower, which default shall have continued
unremedied for a period of ten (10) days after written notice from Agent.

 

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to Borrower in connection with each such failure any notice to
which Borrower would be entitled under this Section before such failure could
become an Event of Default, then all subsequent failures by a Credit Party to
comply with such provision of this Agreement shall effect an immediate Event of
Default (without the expiration of any applicable cure period) with respect to
all subsequent failures by a Credit Party to comply with such provision of this
Agreement, and Agent thereupon may exercise any remedy set forth in this
Article 10 without affording Borrower any opportunity to cure such Event of
Default.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

Section 10.2        Acceleration and Suspension or Termination of Revolving Loan
Commitment.

 

Upon the occurrence and during the continuance of an Event of Default, Agent
may, and shall if requested by Required Lenders, (a) by notice to Borrower
suspend or terminate the Revolving Loan Commitment and the obligations of Agent
and the Lenders with respect thereto, in whole or in part (and, if in part, each
Lender’s Revolving Loan Commitment shall be reduced in accordance with its Pro
Rata Share), and/or (b) by notice to Borrower declare all or any portion of the
Obligations to be, and the Obligations shall thereupon become, immediately due
and payable, with accrued interest thereon, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Borrower and
Borrower will pay the same; provided, however, that in the case of any of the
Events of Default specified in Section 10.1(e) or any of the Defaults or Events
of Default specified in 10.1(f) above, without any notice to Borrower or any
other act by Agent or the Lenders, the Revolving Loan Commitment and the
obligations of Agent and the Lenders with respect thereto shall thereupon
immediately and automatically terminate and all of the Obligations shall become
immediately and automatically due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by Borrower
and Borrower will pay the same.

 

61

 

 

Section 10.3        UCC Remedies.

 

(a)          Upon the occurrence of and during the continuance of an Event of
Default under this Agreement or the other Financing Documents, Agent, in
addition to all other rights, options, and remedies granted to Agent under this
Agreement or at law or in equity, may exercise, either directly or through one
or more assignees or designees, all rights and remedies granted to it under all
Financing Documents and under the UCC in effect in the applicable
jurisdiction(s) and under any other applicable law; including, without
limitation:

 

(i)           the right to take possession of, send notices regarding, and
collect directly the Collateral, with or without judicial process;

 

(ii)          the right to (by its own means or with judicial assistance) enter
any of Borrower’s premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrower’s original books and records, to obtain access to Borrower’s data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrower shall not resist or interfere with such
action (if Borrower’s books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrower hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

 

(iii)         the right to require Borrower at Borrower’s expense to assemble
all or any part of the Collateral and make it available to Agent at any place
designated by Lender;

 

(iv)         the right to notify postal authorities to change the address for
delivery of Borrower’s mail to an address designated by Agent and to receive,
open and dispose of all mail addressed to Borrower; and/or

 

(v)          the right to enforce Borrower’s rights against Account Debtors and
other obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrower, and (ii) the right,
in the name of Agent or any designee of Agent or Borrower, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrower’s compliance with applicable Laws. Borrower shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process. Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrower’s affairs, all of which contacts Borrower hereby irrevocably authorize.

 

62

 

 

(b)          Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrower. At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrower, which right is hereby
waived and released. Borrower covenants and agrees not to interfere with or
impose any obstacle to Agent’s exercise of its rights and remedies with respect
to the Collateral. Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. Agent may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. Agent may sell the Collateral
without giving any warranties as to the Collateral. Agent may specifically
disclaim any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. If Agent sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Agent
and applied to the indebtedness of the purchaser. In the event the purchaser
fails to pay for the Collateral, Agent may resell the Collateral and Borrower
shall be credited with the proceeds of the sale. Borrower shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Obligations.

 

(c)          Without restricting the generality of the foregoing and for the
purposes aforesaid, Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of Borrower and to prosecute and
defend all actions or proceedings in connection with the Collateral, and (iv) do
any and every act which Borrower might do in its own behalf; it being understood
and agreed that this power of attorney in this subsection (c) shall be a power
coupled with an interest and cannot be revoked.

 

(d)          Agent and each Lender is hereby granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrower’s labels,
mask works, rights of use of any name, any other Intellectual Property and
advertising matter, and any similar property as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral
and, in connection with Agent’s exercise of its rights under this Article,
Borrower’s rights under all licenses (whether as licensor or licensee) and all
franchise agreements inure to Agent’s and each Lender’s benefit.

 

Section 10.4        [Reserved]

 

63

 

 

Section 10.5        Default Rate of Interest.

 

At the election of Agent or Required Lenders, after the occurrence of an Event
of Default and for so long as it continues, the Loans and other Obligations
shall bear interest at rates that are three percent (3.0%) per annum in excess
of the rates otherwise payable under this Agreement; provided, however, that in
the case of any Event of Default specified in Section 10.1(e) or 10.1(f) above,
such default rates shall apply immediately and automatically without the need
for any election or action of any kind on the part of Agent or any Lender.

 

Section 10.6        Setoff Rights.

 

During the continuance of any Event of Default, each Lender is hereby authorized
by Borrower at any time or from time to time, with reasonably prompt subsequent
notice to Borrower (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply any and all (a) balances held
by such Lender or any of such Lender’s Affiliates at any of its offices for the
account of Borrower or any of its Subsidiaries (regardless of whether such
balances are then due to Borrower or its Subsidiaries), and (b) other property
at any time held or owing by such Lender to or for the credit or for the account
of Borrower or any of its Subsidiaries, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent. Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations. Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

 

Section 10.7        Application of Proceeds.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence and during the continuance of an Event of
Default, Borrower irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower or any Guarantor of all or any part of the Obligations, and,
as between Borrower on the one hand and Agent and Lenders on the other, Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent.

 

(b)          Following the occurrence and continuance of an Event of Default,
but absent the occurrence and continuance of an Acceleration Event, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in such order as Agent may
from time to time elect.

 

64

 

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, if an Acceleration Event shall have occurred, and so long as it
continues, Agent shall apply any and all payments received by Agent in respect
of the Obligations, and any and all proceeds of Collateral received by Agent, in
the following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding; and fifth to any other indebtedness or obligations of
Borrower owing to Agent or any Lender under the Financing Documents. Any balance
remaining shall be delivered to Borrower or to whomever may be lawfully entitled
to receive such balance or as a court of competent jurisdiction may direct. In
carrying out the foregoing, (y) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (z) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its Pro Rata Share
of amounts available to be applied pursuant thereto for such category.

 

Section 10.8        Waivers.

 

(a)          Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, Borrower waives: (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which Borrower may
in any way be liable, and hereby ratifies and confirms whatever Lenders may do
in this regard; (ii) all rights to notice and a hearing prior to Agent’s or any
Lender’s taking possession or control of, or to Agent’s or any Lender’s replevy,
attachment or levy upon, any Collateral or any bond or security which might be
required by any court prior to allowing Agent or any Lender to exercise any of
its remedies; and (iii) the benefit of all valuation, appraisal and exemption
Laws. Borrower acknowledges that it has been advised by counsel of its choices
and decisions with respect to this Agreement, the other Financing Documents and
the transactions evidenced hereby and thereby.

 

(b)          Borrower for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Agent or any Lender with
respect to the payment or other provisions of the Financing Documents, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of Borrower,
endorsers, guarantors, or sureties, or whether primarily or secondarily liable,
without notice to any other Borrower and without affecting its liability
hereunder; (iii) agrees that its liability shall be unconditional and without
regard to the liability of any other Borrower, Agent or any Lender for any tax
on the indebtedness; and (iv) to the fullest extent permitted by law, expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing.

 

65

 

 

(c)          To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrower to comply with all such
requirements. Any forbearance by Agent or Lender in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
law, including any failure to accelerate the maturity date of the Loans, shall
not be a waiver of or preclude the exercise of any right or remedy nor shall it
serve as a novation of the Notes or as a reinstatement of the Loans or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents. Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

 

(d)          Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, Borrower agrees that if an Event of
Default is continuing (i) Agent and Lenders shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrower and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrower’s obligations under the Financing Documents.

 

(e)          Nothing contained herein or in any other Financing Document shall
be construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrower’s obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrower’s obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and/or
interest, Agent may foreclose upon all or any part of the Collateral to recover
such delinquent payments, or (ii) in the event Agent elects to accelerate less
than the entire outstanding principal balance of the Loans, Agent may foreclose
all or any part of the Collateral to recover so much of the principal balance of
the Loans as Lender may accelerate and such other sums secured by one or more of
the Financing Documents as Agent may elect. Notwithstanding one or more partial
foreclosures, any unforeclosed Collateral shall remain subject to the Financing
Documents to secure payment of sums secured by the Financing Documents and not
previously recovered.

 

66

 

 

(f)          To the fullest extent permitted by law, Borrower, for itself and
its successors and assigns, waives in the event of foreclosure of any or all of
the Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure Borrower does hereby expressly consent to and authorize, at the
option of Agent, the foreclosure and sale either separately or together of each
part of the Collateral.

 

Section 10.9        Injunctive Relief.

 

The parties acknowledge and agree that, in the event of a breach or threatened
repudiation of any Credit Party’s obligations under any Financing Documents,
Agent and Lenders may have no adequate remedy in money damages and, accordingly,
shall be entitled to an injunction (including, without limitation, a temporary
restraining order, preliminary injunction, writ of attachment, or order
compelling an audit) against such breach or threatened repudiation, including,
without limitation, maintaining any cash management and collection procedure
described herein. However, no specification in this Agreement of a specific
legal or equitable remedy shall be construed as a waiver or prohibition against
any other legal or equitable remedies in the event of a breach or threatened
repudiation of any provision of this Agreement. Each Credit Party waives, to the
fullest extent permitted by law, the requirement of the posting of any bond in
connection with such injunctive relief. By joining in the Financing Documents as
a Credit Party, each Credit Party specifically joins in this Section as if this
Section were a part of each Financing Document executed by such Credit Party.

 

Section 10.10      Marshalling; Payments Set Aside.

 

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in payment of any or all of the Obligations. To the extent that Borrower makes
any payment or Agent enforces its Liens or Agent or any Lender exercises its
right of set-off, and such payment or the proceeds of such enforcement or
set-off is subsequently invalidated, declared to be fraudulent or preferential,
set aside, or required to be repaid by anyone, then to the extent of such
recovery, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or set-off had not occurred.

 

ARTICLE 11 - AGENT

 

Section 11.1        Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes Agent to enter into each
of the Financing Documents to which it is a party (other than this Agreement) on
its behalf and to take such actions as Agent on its behalf and to exercise such
powers under the Financing Documents as are delegated to Agent by the terms
thereof, together with all such powers as are reasonably incidental thereto.
Subject to the terms of Section 11.16 and to the terms of the other Financing
Documents, Agent is authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Financing Documents on behalf of
Lenders. The provisions of this Article 11 are solely for the benefit of Agent
and Lenders and neither Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for Borrower or
any other Credit Party. Agent may perform any of its duties hereunder, or under
the Financing Documents, by or through its agents, servicers, trustees,
investment managers or employees.

 

67

 

 

Section 11.2        Agent and Affiliates.

 

Agent shall have the same rights and powers under the Financing Documents as any
other Lender and may exercise or refrain from exercising the same as though it
were not Agent, and Agent and its Affiliates may lend money to, invest in and
generally engage in any kind of business with each Credit Party or Affiliate of
any Credit Party as if it were not Agent hereunder.

 

Section 11.3        Action by Agent.

 

The duties of Agent shall be mechanical and administrative in nature. Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender. Nothing in this Agreement or any of the Financing Documents is
intended to or shall be construed to impose upon Agent any obligations in
respect of this Agreement or any of the Financing Documents except as expressly
set forth herein or therein.

 

Section 11.4        Consultation with Experts.

 

Agent may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 11.5        Liability of Agent.

 

Neither Agent nor any of its directors, officers, agents, trustees, investment
managers, servicers or employees shall be liable to any Lender for any action
taken or not taken by it in connection with the Financing Documents, except that
Agent shall be liable with respect to its specific duties set forth hereunder
but only to the extent of its own gross negligence or willful misconduct in the
discharge thereof as determined by a final non-appealable judgment of a court of
competent jurisdiction. Neither Agent nor any of its directors, officers,
agents, trustees, investment managers, servicers or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (a) any
statement, warranty or representation made in connection with any Financing
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements specified in any Financing Document; (c) the
satisfaction of any condition specified in any Financing Document; (d) the
validity, effectiveness, sufficiency or genuineness of any Financing Document,
any Lien purported to be created or perfected thereby or any other instrument or
writing furnished in connection therewith; (e) the existence or non-existence of
any Default or Event of Default; or (f) the financial condition of any Credit
Party. Agent shall not incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, facsimile or electronic transmission or similar writing) believed by it to
be genuine or to be signed by the proper party or parties. Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).

 

68

 

 

Section 11.6        Indemnification.

 

Each Lender shall, in accordance with its Pro Rata Share, indemnify Agent (to
the extent not reimbursed by Borrower) upon demand against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from Agent’s gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction) that Agent may suffer or incur in connection with the
Financing Documents or any action taken or omitted by Agent hereunder or
thereunder. If any indemnity furnished to Agent for any purpose shall, in the
opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Required Lenders until such additional indemnity
is furnished.

 

Section 11.7        Right to Request and Act on Instructions.

 

Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the
Financing Documents Agent is permitted or desires to take or to grant, and if
such instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Financing Documents until it shall
have received such instructions from Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Financing Documents in accordance with the
instructions of Required Lenders (or all or such other portion of the Lenders as
shall be prescribed by this Agreement) and, notwithstanding the instructions of
Required Lenders (or such other applicable portion of the Lenders), Agent shall
have no obligation to take any action if it believes, in good faith, that such
action would violate applicable Law or exposes Agent to any liability for which
it has not received satisfactory indemnification in accordance with the
provisions of Section 11.6.

 

Section 11.8        Credit Decision.

 

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Financing
Documents.

 

69

 

 

Section 11.9        Collateral Matters.

 

Lenders irrevocably authorize Agent, at its option and in its discretion, to
(a) release any Lien granted to or held by Agent under any Security Document
(i) upon termination of the Loan Commitment and payment in full of all
Obligations, and, to the extent required by Agent in its sole discretion, the
expiration, termination or cash collateralization (to the satisfaction of Agent)
of all Swap Contracts secured, in whole or in part, by any Collateral; or
(ii) constituting property sold or disposed of as part of or in connection with
any disposition permitted under any Financing Document (it being understood and
agreed that Agent may conclusively rely without further inquiry on a certificate
of a Responsible Officer as to the sale or other disposition of property being
made in full compliance with the provisions of the Financing Documents); and
(b) subordinate any Lien granted to or held by Agent under any Security Document
to a Permitted Lien that is allowed to have priority over the Liens granted to
or held by Agent pursuant to the definition of “Permitted Liens”. Upon request
by Agent at any time, Lenders will confirm Agent’s authority to release and/or
subordinate particular types or items of Collateral pursuant to this
Section 11.9.

 

Section 11.10      Agency for Perfection.

 

Agent and each Lender hereby appoint each other Lender as agent for the purpose
of perfecting Agent’s security interest in assets which, in accordance with the
Uniform Commercial Code in any applicable jurisdiction, can be perfected by
possession or control. Should any Lender (other than Agent) obtain possession or
control of any such assets, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor, shall deliver such assets to Agent or in
accordance with Agent’s instructions or transfer control to Agent in accordance
with Agent’s instructions. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loan unless instructed to do so by Agent (or
consented to by Agent), it being understood and agreed that such rights and
remedies may be exercised only by Agent.

 

Section 11.11      Notice of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Agent will notify
each Lender of its receipt of any such notice. Agent shall take such action with
respect to such Default or Event of Default as may be requested by Required
Lenders (or all or such other portion of the Lenders as shall be prescribed by
this Agreement) in accordance with the terms hereof. Unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interests of Lenders.

 

70

 

 

Section 11.12      Assignment by Agent; Resignation of Agent; Successor Agent.

 

(a)          Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan, in each case
without the consent of the Lenders or Borrower. Following any such assignment,
Agent shall give notice to the Lenders and Borrower. An assignment by Agent
pursuant to this subsection (a) shall not be deemed a resignation by Agent for
purposes of subsection (b) below.

 

(b)          Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor Agent.
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within ten (10) Business Days after the retiring
Agent gives notice of its resignation, then the retiring Agent may on behalf of
the Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrower and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph; provided, however, that while there is no
Agent, the Required Lenders may act on behalf of all Lenders under the Financing
Documents to the same extent that the Agent could do so.

 

(c)          Upon (i) an assignment permitted by subsection (a) above, or
(ii) the acceptance of a successor’s appointment as Agent pursuant to
subsection (b) above, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article and Section 11.12 shall continue in
effect for the benefit of such retiring Agent and its sub-agents in respect of
any actions taken or omitted to be taken by any of them while the retiring Agent
was acting or was continuing to act as Agent.

 

Section 11.13      Payment and Sharing of Payment.

 

(a)          Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.

 

71

 

 

(i)          Agent shall have the right, on behalf of Revolving Lenders to
disburse funds to Borrower for all Revolving Loans requested or deemed requested
by Borrower pursuant to the terms of this Agreement. Agent shall be conclusively
entitled to assume, for purposes of the preceding sentence, that each Revolving
Lender, other than any Non-Funding Lenders, will fund its Pro Rata Share of all
Revolving Loans requested by Borrower. Each Revolving Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Revolving Lender will
remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses
the same to Borrower. If Agent elects to require that each Revolving Lender make
funds available to Agent, prior to a disbursement by Agent to Borrower, Agent
shall advise each Revolving Lender by telephone, facsimile or e-mail of the
amount of such Revolving Lender’s Pro Rata Share of the Revolving Loan requested
by Borrower no later than noon (Eastern time) on the date of funding of such
Revolving Loan, and each such Revolving Lender shall pay Agent on such date such
Revolving Lender’s Pro Rata Share of such requested Revolving Loan, in same day
funds, by wire transfer to the Payment Account, or such other account as may be
identified by Agent to Revolving Lenders from time to time. If any Lender fails
to pay the amount of its Pro Rata Share of any funds advanced by Agent pursuant
to the first sentence of this clause (i) within one (1) Business Day after
Agent’s demand, Agent shall promptly notify Borrower, and Borrower shall
immediately repay such amount to Agent. Any repayment required by Borrower
pursuant to this Section 11.13 shall be accompanied by accrued interest thereon
from and including the date such amount is made available to Borrower to but
excluding the date of payment at the rate of interest then applicable to
Revolving Loans. Nothing in this Section 11.13 or elsewhere in this Agreement or
the other Financing Documents shall be deemed to require Agent to advance funds
on behalf of any Lender or to relieve any Lender from its obligation to fulfill
its commitments hereunder or to prejudice any rights that Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

(ii)         On a Business Day of each week as selected from time to time by
Agent, or more frequently (including daily), if Agent so elects (each such day
being a “Settlement Date”), Agent will advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of each such Revolving Lender’s
percentage interest of the Revolving Loan balance as of the close of business of
the Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment. Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever. In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

 

72

 

 

(iii)        On each Settlement Date, Agent shall advise each Revolving Lender
by telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from Borrower.

 

(iv)        On the Closing Date, Agent, on behalf of Lenders, may elect to
advance to Borrower the full amount of the initial Loans to be made on the
Closing Date prior to receiving funds from Lenders, in reliance upon each
Lender’s commitment to make its Pro Rata Share of such Loans to Borrower in a
timely manner on such date. If Agent elects to advance the initial Loans to
Borrower in such manner, Agent shall be entitled to receive all interest that
accrues on the Closing Date on each Lender’s Pro Rata Share of such Loans unless
Agent receives such Lender’s Pro Rata Share of such Loans before 3:00 p.m.
(Eastern time) on the Closing Date.

 

(v)         It is understood that for purposes of advances to Borrower made
pursuant to this Section 11.13, Agent will be using the funds of Agent, and
pending settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrower pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

 

(vi)        The provisions of this Section 11.13(a) shall be deemed to be
binding upon Agent and Lenders notwithstanding the occurrence of any Default or
Event of Default, or any insolvency or bankruptcy proceeding pertaining to
Borrower or any other Credit Party.

 

(b)         [Reserved].

 

(c)          Return of Payments.

 

(i)          If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.

 

(ii)         If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

73

 

 

(d)          Defaulted Lenders. The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

 

(e)          Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Section 2.8(d)) in excess of its Pro Rata Share of payments entitled pursuant to
the other provisions of this Section 11.13, such Lender shall purchase from the
other Lenders such participations in extensions of credit made by such other
Lenders (without recourse, representation or warranty) as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter required to be returned or
otherwise recovered from such purchasing Lender, such portion of such purchase
shall be rescinded and each Lender which has sold a participation to the
purchasing Lender shall repay to the purchasing Lender the purchase price to the
ratable extent of such return or recovery, without interest. Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this clause (e) may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation). If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

 

Section 11.14      Right to Perform, Preserve and Protect.

 

If any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrower’s expense. Agent is further authorized by
Borrower and the Lenders to make expenditures from time to time which Agent, in
its reasonable business judgment, deems necessary or desirable to (a) preserve
or protect the business conducted by Borrower, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations. Borrower hereby agrees to reimburse
Agent on demand for any and all costs, liabilities and obligations incurred by
Agent pursuant to this Section 11.14. Each Lender hereby agrees to indemnify
Agent upon demand for any and all costs, liabilities and obligations incurred by
Agent pursuant to this Section 11.14, in accordance with the provisions of
Section 11.6.

 

74

 

 

Section 11.15     Additional Titled Agents.

 

Except for rights and powers, if any, expressly reserved under this Agreement to
any bookrunner, arranger or to any titled agent named on the cover page of this
Agreement, other than Agent (collectively, the “Additional Titled Agents”), and
except for obligations, liabilities, duties and responsibilities, if any,
expressly assumed under this Agreement by any Additional Titled Agent, no
Additional Titled Agent, in such capacity, has any rights, powers, liabilities,
duties or responsibilities hereunder or under any of the other Financing
Documents. Without limiting the foregoing, no Additional Titled Agent shall have
nor be deemed to have a fiduciary relationship with any Lender. At any time that
any Lender serving as an Additional Titled Agent shall have transferred to any
other Person (other than any Affiliates) all of its interests in the Loan, such
Lender shall be deemed to have concurrently resigned as such Additional Titled
Agent.

 

Section 11.16     Amendments and Waivers.

 

(a)          No provision of this Agreement or any other Financing Document may
be materially amended, waived or otherwise modified unless such amendment,
waiver or other modification is in writing and is signed or otherwise approved
by Borrower, the Required Lenders and any other Lender to the extent required
under Section 11.16(b); provided, however, that Agent shall be entitled, in its
sole and absolute discretion, to provide its written consent to a proposed Swap
Contract, in each case without the consent of any other Lender.

 

(b)          In addition to the required signatures under Section 11.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:

 

(i)          if any amendment, waiver or other modification would increase a
Lender’s funding obligations in respect of any Loan, by such Lender; and/or

 

(ii)         if the rights or duties of Agent are affected thereby, by Agent;

 

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize Borrower to
sell or otherwise dispose of all or substantially all of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be provided in this Agreement or the other
Financing Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 11.16(b) or the
definitions of the terms used in this Section 11.16(b) insofar as the
definitions affect the substance of this Section 11.16(b); (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release Borrower of its
payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; or (G) amend any of the provisions of Section 10.7
or amend any of the definitions Pro Rata Share, Revolving Loan Commitment,
Revolving Loan Commitment Amount, Revolving Loan Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder. It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.

 

75

 

 

Section 11.17      Assignments and Participations.

 

(a)          Assignments.

 

(i)          Any Lender may at any time assign to one or more Eligible Assignees
all or any portion of such Lender’s Loan together with all related obligations
of such Lender hereunder. Except as Agent may otherwise agree, the amount of any
such assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $500,000 or, if
less, the assignor’s entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrower and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

 

(ii)         From and after the date on which the conditions described above
have been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, Borrower shall execute
and deliver to Agent for delivery to the Eligible Assignee (and, as applicable,
the assigning Lender) Notes in the aggregate principal amount of the Eligible
Assignee’s Loan (and, as applicable, Notes in the principal amount of that
portion of the principal amount of the Loan retained by the assigning Lender).
Upon receipt by the assigning Lender of such Note, the assigning Lender shall
return to Borrower any prior Note held by it.

 

76

 

 

(iii)        Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at the office of its servicer located in Bethesda, Maryland a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the commitments of,
and principal amount of the Loan owing to, such Lender pursuant to the terms
hereof. The entries in such register shall be conclusive, and Borrower, Agent
and Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.

 

(iv)        Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(v)         Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, Agent has the right, but not the
obligation, to effectuate assignments of Loan via an electronic settlement
system acceptable to Agent as designated in writing from time to time to the
Lenders by Agent (the “Settlement Service”). At any time when the Agent elects,
in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 11.17(a). Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loan pursuant to the Settlement Service. With the
prior written approval of Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service. Assignments and assumptions of the Loan
shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.

 

77

 

 

(b)          Participations. Any Lender may at any time, without the consent of,
or notice to, Borrower or Agent, sell to one or more Persons (other than
Borrower or Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”). In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrower and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by Borrower shall be determined as if such Lender had
not sold such participation and shall be paid directly to such Lender. Borrower
agrees that if amounts outstanding under this Agreement are due and payable (as
a result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided,
however, that such right of set-off shall be subject to the obligation of each
Participant to share with Lenders, and Lenders agree to share with each
Participant, as provided in Section 11.5.

 

(c)          Replacement of Lenders. Within thirty (30) days after: (i) receipt
by Agent of notice and demand from any Lender for payment of additional costs as
provided in Section 2.8(d), which demand shall not have been revoked, (ii) 
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower and Agent
may, at its option, notify such Affected Lender and, in the case of Borrower’s
election, the Agent, of such Person’s intention to obtain, at Borrower’s
expense, a replacement Lender (“Replacement Lender”) for such Lender, which
Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender. In the event
Borrower or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrower shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and (B) Borrower
shall pay to Agent the $3,500 processing fee in respect of such assignment. In
the event that a replaced Lender does not execute an Assignment Agreement
pursuant to Section 11.17(a) within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.17(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 11.17(a), Borrower, shall be effective for
purposes of this Section 11.17(c) and Section 11.17(a). Upon any such assignment
and payment, such replaced Lender shall no longer constitute a “Lender” for
purposes hereof, other than with respect to such rights and obligations that
survive termination as set forth in Section 12.1.

 

(d)          Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.

 

78

 

 

Section 11.18      Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.

 

So long as Agent has not waived the conditions to the funding of Loans set forth
in Section 7.2, any Lender may deliver a notice to Agent stating that such
Lender shall cease making Loans due to the non-satisfaction of one or more
conditions to funding Loans set forth in Section 7.2 and specifying any such
non-satisfied conditions. Any Lender delivering any such notice shall become a
non-funding Lender (a “Non-Funding Lender”) for purposes of this Agreement
commencing on the Business Day following receipt by Agent of such notice, and
shall cease to be a Non-Funding Lender on the date on which such Lender has
either revoked the effectiveness of such notice or acknowledged in writing to
each of Agent the satisfaction of the condition(s) specified in such notice, or
Required Lenders waive the conditions to the funding of such Loans giving rise
to such notice by Non-Funding Lender. Each Non-Funding Lender shall remain a
Lender for purposes of this Agreement to the extent that such Non-Funding Lender
has Revolving Loans Outstanding in excess of $0,; provided, however, that during
any period of time that any Non-Funding Lender exists, and notwithstanding any
provision to the contrary set forth herein, the following provisions shall
apply:

 

(a)          For purposes of determining the Pro Rata Share of each Revolving
Lender under clause (c) of the definition of such term, each Non-Funding Lender
shall be deemed to have a Revolving Loan Commitment Amount as in effect
immediately before such Lender became a Non-Funding Lender.

 

(b)          Except as provided in clause (a) above, the Revolving Loan
Commitment Amount of each Non-Funding Lender shall be deemed to be $0.

 

(c)          The Revolving Loan Commitment at any date of determination during
such period shall be deemed to be equal to the sum of (i) the aggregate
Revolving Loan Commitment Amounts of all Lenders, other than the Non-Funding
Lenders as of such date plus (ii) the aggregate Revolving Loan Outstandings of
all Non-Funding Lenders as of such date.

 

(d)          [Reserved].

 

(e)          [Reserved].

 

(f)          Agent shall have no right to make or disburse Revolving Loans for
the account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay
interest, fees, expenses and other charges of any Credit Party.

 

(g)          [Reserved].

 

(h)          To the extent that Agent applies proceeds of Collateral or other
payments received by Agent to repayment of Revolving Loans pursuant to
Section 10.7, such payments and proceeds shall be applied first in respect of
Revolving Loans made at the time any Non-Funding Lenders exist, and second in
respect of all other outstanding Revolving Loans.

 

79

 

 

Section 11.19      Buy-Out Upon Refinancing.

 

MCF shall have the right to purchase from the other Lenders all of their
respective interests in the Loan at par in connection with any refinancing of
the Loan upon one or more new economic terms, but which refinancing is
structured as an amendment and restatement of the Loan rather than a payoff of
the Loan.

 

Section 11.20      Definitions.

 

As used in this Article 11, the following terms have the following meanings:

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) ”Eligible
Assignee” shall not include Borrower or any of Borrower’s Affiliates, and (y) no
proposed assignee intending to assume all or any portion of the Revolving Loan
Commitment shall be an Eligible Assignee unless such proposed assignee either
already holds a portion of such Revolving Loan Commitment, or has been approved
as an Eligible Assignee by Agent.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

 

80

 

 

ARTICLE 12 - MISCELLANEOUS

 

Section 12.1        Survival.

 

All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement
and the other Financing Documents and the other Operative Documents. The
provisions of Section 2.9 and Articles 11 and 12 shall survive the payment of
the Obligations (both with respect to any Lender and all Lenders collectively)
and any termination of this Agreement and any judgment with respect to any
Obligations, including any final foreclosure judgment with respect to any
Security Document, and no unpaid or unperformed, current or future, Obligations
will merge into any such judgment.

 

Section 12.2        No Waivers.

 

No failure or delay by Agent or any Lender in exercising any right, power or
privilege under any Financing Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. Any reference in any
Financing Document to the “continuing” nature of any Event of Default shall not
be construed as establishing or otherwise indicating that Borrower or any other
Credit Party has the independent right to cure any such Event of Default, but is
rather presented merely for convenience should such Event of Default be waived
in accordance with the terms of the applicable Financing Documents.

 

Section 12.3        Notices.

 

(a)          All notices, requests and other communications to any party
hereunder shall be in writing (including prepaid overnight courier, facsimile
transmission or similar writing) and shall be given to such party at its
address, facsimile number or e-mail address set forth on the signature pages
hereof (or, in the case of any such Lender who becomes a Lender after the date
hereof, in an assignment agreement or in a notice delivered to Borrower and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower; provided, however, that
notices, requests or other communications shall be permitted by electronic means
only in accordance with the provisions of Section 12.3(b) and (c). Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such notice is transmitted to the facsimile number specified by
this Section and the sender receives a confirmation of transmission from the
sending facsimile machine, or (ii) if given by mail, prepaid overnight courier
or any other means, when received or when receipt is refused at the applicable
address specified by this Section 12.3(a).

 

(b)          Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified the Agent that it is
incapable of receiving notices by electronic communication. The Agent or
Borrower may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided, however, that approval of such procedures
may be limited to particular notices or communications.

 

81

 

 

(c)          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

Section 12.4        Severability.

 

In case any provision of or obligation under this Agreement or any other
Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 12.5        Headings.

 

Headings and captions used in the Financing Documents (including the Exhibits,
Schedules and Annexes hereto and thereto) are included for convenience of
reference only and shall not be given any substantive effect.

 

Section 12.6        Confidentiality.

 

(a)          [Reserved]

 

(b)          The Agent and each Lender acknowledge that US securities laws
prohibit any Person who has received from an issuer any material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other Person under circumstances in which
it is reasonably foreseeable that such Person is likely to purchase or sell such
securities. As a result of the Borrower’s providing certain of the financial
information required by this Agreement to the Agent and the Lenders, the Agent
and the Lenders may be in possession of material, non-public information
pertaining to the Borrower. Accordingly, the Agent and each Lender agree not to
(i) communicate any of such information to any other Person under circumstances
in which it is reasonably foreseeable that such Person is likely to purchase or
sell any of the Staffing 360’s securities and (ii) purchase or sell any of the
Staffing 360’s securities unless and until such information has been publicly
disclosed by the Staffing 360.

 

82

 

 

(c)          In addition to the obligation set forth in Section 12.6(b), Agent
and each Lender shall hold all non-public information regarding the Credit
Parties and their respective businesses identified as such by Borrower and
obtained by Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (i) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, provided, however, that any such Persons are
bound by obligations of confidentiality, (ii) to prospective transferees or
purchasers of any interest in the Loans, the Agent or a Lender, provided,
however, that any such Persons are bound by obligations of confidentiality,
(iii) as required by Law, subpoena, judicial order or similar order and in
connection with any litigation, (iv) as may be required in connection with the
examination, audit or similar investigation of such Person, and (v) to a Person
that is a trustee, investment advisor, collateral manager, servicer, noteholder
or secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the Loans.
Confidential information shall not include information that either: (y) is in
the public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (z) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Agent does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Agent and Lenders under this Section 12.6 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality agreement
in respect of this financing executed and delivered by Agent or any Lender prior
to the date hereof.

 

Section 12.7        Waiver of Consequential and Other Damages.

 

To the fullest extent permitted by applicable law, Borrower shall not assert,
and Borrower hereby waives, any claim against any Indemnitee (as defined below),
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of this Agreement, any other Financing Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

 

Section 12.8        GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

(a)          THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND
ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

83

 

 

(b)          BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND
IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS. BORROWER EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE
ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

(c)          Borrower, Agent and each Lender agree that each Loan (including
those made on the Closing Date) shall be deemed to be made in, and the
transactions contemplated hereunder and in any other Financing Document shall be
deemed to have been performed in, the State of Maryland.

 

Section 12.9        WAIVER OF JURY TRIAL.

 

BORROWER, AGENT AND EACH OF THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

Section 12.10      Publication; Advertisement.

 

(a)          Publication. No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of MCF or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable
Credit Party shall give Agent prior written notice of such publication or other
disclosure, or (ii) with MCF’s prior written consent.

 

84

 

 

(b)          Advertisement. Each Lender and each Credit Party hereby authorizes
MCF to publish the name of such Lender and Credit Party, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, MCF shall provide Borrower with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrower
shall have requested MCF cease any such further publication.

 

Section 12.11      Counterparts; Integration.

 

This Agreement and the other Financing Documents may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version of any
executed signature page shall bind the parties hereto. This Agreement and the
other Financing Documents constitute the entire agreement and understanding
among the parties hereto and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

 

Section 12.12      No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

Section 12.13      Lender Approvals.

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Agent or Lenders with respect to any matter that is the
subject of this Agreement, the other Financing Documents may be granted or
withheld by Agent and Lenders in their sole and absolute discretion and credit
judgment.

 

85

 

 

Section 12.14      Expenses; Indemnity.

 

(a)          Borrower hereby agrees to promptly pay (i) all costs and expenses
of Agent (including, without limitation, the fees, costs and expenses of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding
clause (i), all costs and expenses of Agent in connection with the creation,
perfection and maintenance of Liens pursuant to the Financing Documents;
(iii) without limitation of the preceding clause (i), all costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all costs and expenses of Agent in connection with Agent’s reservation of funds
in anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto. If Agent or any Lender uses in-house
counsel for any of these purposes, Borrower further agrees that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed.

 

(b)          Borrower hereby agrees to indemnify, pay and hold harmless Agent
and Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.

 

86

 

 

(c)          Notwithstanding any contrary provision in this Agreement, the
obligations of Borrower under this Section 12.14 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWER OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

Section 12.15      Confession of Judgment.

 

UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER AUTHORIZES ANY ATTORNEY
ADMITTED TO PRACTICE BEFORE ANY COURT OF RECORD IN THE UNITED STATES OR THE
CLERK OF SUCH COURT TO APPEAR ON BEHALF OF BORROWER IN ANY COURT IN ONE OR MORE
PROCEEDINGS, OR BEFORE ANY CLERK THEREOF OR PROTHONOTARY OR OTHER COURT
OFFICIAL, AND TO CONFESS JUDGMENT AGAINST BORROWER IN FAVOR OF AGENT (FOR THE
BENEFIT OF ALL LENDERS) IN THE FULL AMOUNT DUE ON THIS AGREEMENT (INCLUDING
PRINCIPAL, ACCRUED INTEREST AND ANY AND ALL CHARGES, FEES AND COSTS) PLUS
ATTORNEYS’ FEES EQUAL TO FIFTEEN PERCENT (15%) OF THE AMOUNT DUE (EXCEPT THAT
AGENT SHALL NOT SEEK TO COLLECT AN AMOUNT IN EXCESS OF ITS ACTUAL ATTORNEYS’
FEES), PLUS COURT COSTS, ALL WITHOUT PRIOR NOTICE OR OPPORTUNITY OF BORROWER FOR
PRIOR HEARING. BORROWER AGREES AND CONSENTS THAT VENUE AND JURISDICTION SHALL BE
PROPER IN THE CIRCUIT COURT OF MONTGOMERY COUNTY OF THE STATE OF MARYLAND, OR IN
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND. THE AUTHORITY AND
POWER TO APPEAR FOR AND ENTER JUDGMENT AGAINST BORROWER SHALL NOT BE EXHAUSTED
BY ONE OR MORE EXERCISES THEREOF, OR BY ANY IMPERFECT EXERCISE THEREOF, AND
SHALL NOT BE EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO; SUCH
AUTHORITY AND POWER MAY BE EXERCISED ON ONE OR MORE OCCASIONS FROM TIME TO TIME,
IN THE SAME OR DIFFERENT JURISDICTIONS, AS OFTEN AS AGENT SHALL DEEM NECESSARY,
CONVENIENT, OR PROPER.

 

87

 

 

Section 12.16      Reinstatement.

 

This Agreement shall remain in full force and effect and continue to be
effective should any petition or other proceeding be filed by or against any
Credit Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should an interim receiver, receiver, receiver and manager or trustee be
appointed for all or any significant part of any Credit Party’s assets, and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a fraudulent
preference reviewable transaction or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

Section 12.17      Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of Borrower and
Agent and each Lender and their respective successors and permitted assigns.

 

Section 12.18      USA PATRIOT Act Notification.

 

Agent (for itself and not on behalf of any Lender) and each Lender hereby
notifies Borrower that pursuant to the requirements of the USA PATRIOT Act, it
is required to obtain, verify and record certain information and documentation
that identifies Borrower, which information includes the name and address of
Borrower and such other information that will allow Agent or such Lender, as
applicable, to identify Borrower in accordance with the USA PATRIOT Act.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

88

 

 

(Signature Page to Credit and Security Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWER: PEOPLESERVE PRS, INC., a   Massachusetts corporation       By: /s/
Linda Moraski (Seal)   Name: Linda Moraski   Title: CEO and President      
Address:   643 VFW Parkway   Chestnut Hill MA 02647       Attn: Linda Moraski  
Facsimile: 617-363-0091   E-Mail: lmoraski@peopleserveinc.com

 

 

 

 

(Signature Page to Credit and Security Agreement)

 

AGENT: MIDCAP FINANCIAL TRUST           By: Apollo Capital Management, L.P.,    
its investment manager         By: Apollo Capital Management GP, LLC,     its
general partner             By: /s/ Michael Levin     Name: Michael Levin    
Title:   Authorized Signatory           Address:     c/o MidCap Financial
Services, LLC, as servicer   7255 Woodmont Avenue, Suite 200   Bethesda,
Maryland 20814   Attn:  Account Manager for Staffing 360 transaction  
Facsimile:  301-941-1450       Copying, for notice purposes only:       c/o
MidCap Financial Services, LLC, as servicer   7255 Woodmont Avenue, Suite 200  
Bethesda, Maryland 20814   Attn:  General Counsel   Facsimile:  301-941-1450    
Payment Account Designation   Bank Name and Address:   Wells Fargo Bank  
R3076-03E   1753 Pinnacle Drive   McLean, VA  22102     Account Name and
Address: ABA/ Routing Number: MIDCAP FUNDING X TRUST- Collections 121000248 7255
Woodmont Avenue Swift Code: Suite 200 WFBIUS6S Bethesda, MD  20814   Account
Number:   4509127528

 

 

 

 

(Signature Page to Credit and Security Agreement)

 

LENDER: MIDCAP FINANCIAL TRUST       By: Apollo Capital Management, L.P.,    
its investment manager         By: Apollo Capital Management GP, LLC,     its
general partner             By: /s/ Michael Levin     Name: Michael Levin    
Title: Authorized Signatory           Address:       c/o MidCap Financial
Services, LLC, as servicer   7255 Woodmont Avenue, Suite 200   Bethesda,
Maryland 20814   Attn:  Account Manager for PeopleServe PRS   transaction  
Facsimile:  301-941-1450

  



 

